Exhibit 10.1


$600,000,000


REVOLVING CREDIT AGREEMENT


dated as of


August 16, 2018


between


ENSTAR GROUP LIMITED,
as Parent


ENSTAR GROUP LIMITED
KENMARE HOLDINGS LTD.
ENSTAR (US ASIA-PAC) HOLDINGS LIMITED
and
ENSTAR HOLDINGS (US) LLC,
as Borrowers and Guarantors


The Lenders Party Hereto,


and


NATIONAL AUSTRALIA BANK LIMITED
as Administrative Agent
__________


NATIONAL AUSTRALIA BANK LIMITED
BARCLAYS BANK PLC
and
Wells Fargo Securities, LLC,
as Joint Lead Arrangers and Joint Bookrunners
__________


BARCLAYS BANK PLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents
__________


NATIONAL AUSTRALIA BANK LIMITED,
as Documentation Agent









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
21
SECTION 1.03
Accounting Terms; Changes in GAAP
21
SECTION 1.04
Rates
22
SECTION 1.05
Exchange Rates; Currency Equivalents
22
SECTION 1.06
Change of Currency
22



ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01
Commitments
23
SECTION 2.02
Loans and Borrowings
23
SECTION 2.03
Borrowing Requests
23
SECTION 2.04
Reserved
24
SECTION 2.05
Reserved
24
SECTION 2.06
Funding of Borrowings
24
SECTION 2.07
Interest Elections
24
SECTION 2.08
Prepayments
25
SECTION 2.09
Termination or Reduction of Commitments
26
SECTION 2.10
Repayment of Loans
26
SECTION 2.11
Interest
26
SECTION 2.12
Fees
27
SECTION 2.13
Evidence of Debt
27
SECTION 2.14
Payments Generally; Several Obligations of Lenders
28
SECTION 2.15
Sharing of Payments
29
SECTION 2.16
Compensation for Losses
29
SECTION 2.17
Increased Costs
30
SECTION 2.18
Taxes
30
SECTION 2.19
Inability to Determine Rates
34
SECTION 2.20
Illegality
35
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
36
SECTION 2.22
Reserved
36
SECTION 2.23
Defaulting Lenders
36
SECTION 2.24
Increases in Commitments
38





i

--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01
Existence, Qualification and Power
39
SECTION 3.02
Authorization; No Contravention
39
SECTION 3.03
Governmental Authorization; Other Consents
40
SECTION 3.04
Execution and Delivery; Binding Effect
40
SECTION 3.05
Financial Statements; No Material Adverse Effect
40
SECTION 3.06
Litigation
40
SECTION 3.07
No Material Adverse Effect; No Default
40
SECTION 3.08
Property
40
SECTION 3.09
Taxes
41
SECTION 3.10
Disclosure
41
SECTION 3.11
Compliance with Laws
41
SECTION 3.12
ERISA Compliance
41
SECTION 3.13
Environmental Matters
42
SECTION 3.14
Margin Regulations
42
SECTION 3.15
Net Worth
42
SECTION 3.16
Investment Company Act
42
SECTION 3.17
Center of Main Interests and Establishments
43
SECTION 3.18
Sanctions; Anti-Corruption
43
SECTION 3.19
Solvency
43
SECTION 3.20
Group Structure Chart
43
SECTION 3.21
Ownership
43
SECTION 3.22
EEA Financial Institution
43



ARTICLE IV
CONDITIONS
SECTION 4.01
Closing Date
43
SECTION 4.02
Conditions to All Credit Extensions
45





ii

--------------------------------------------------------------------------------





ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01
Financial Statements
45
SECTION 5.02
Certificates; Other Information
46
SECTION 5.03
Notices
47
SECTION 5.04
Preservation of Existence, Etc
47
SECTION 5.05
Maintenance of Properties
48
SECTION 5.06
Maintenance of Insurance
48
SECTION 5.07
Payment of Obligations
48
SECTION 5.08
Compliance with Laws
48
SECTION 5.09
Environmental Matters
48
SECTION 5.10
Books and Records
48
SECTION 5.11
Inspection Rights
48
SECTION 5.12
Use of Proceeds
48
SECTION 5.13
Sanctions; Anti-Corruption Laws
49
SECTION 5.14
Bermuda Solvency Coverage Ratio
49
SECTION 5.15
Guarantors
49



ARTICLE VI
NEGATIVE COVENANTS
SECTION 6.01
Indebtedness
49
SECTION 6.02
Liens
50
SECTION 6.03
Fundamental Changes
52
SECTION 6.04
Dispositions
52
SECTION 6.05
Restricted Payments
53
SECTION 6.06
Investments
53
SECTION 6.07
Transactions with Affiliates
54
SECTION 6.08
Certain Restrictive Agreements
54
SECTION 6.09
Changes in Fiscal Periods
55
SECTION 6.10
Changes in Nature of Business
55
SECTION 6.11
Restriction on Use of Proceeds
55
SECTION 6.12
Financial Covenants
55
SECTION 6.13
Sanctions; Anti-Corruption Use of Proceeds
55
SECTION 6.14
Bermuda Private Act
55
SECTION 6.15
Share Capital
56
SECTION 6.16
Amendments
56
SECTION 6.17
Swap Contracts
56





iii

--------------------------------------------------------------------------------





ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01
Events of Default
56
SECTION 7.02
Application of Payment
58

ARTICLE VIII
AGENCY
SECTION 8.01
Appointment and Authority
58
SECTION 8.02
Rights as a Lender
59
SECTION 8.03
Exculpatory Provisions
59
SECTION 8.04
Reliance by Administrative Agent
60
SECTION 8.05
Delegation of Duties
60
SECTION 8.06
Resignation of Administrative Agent
60
SECTION 8.07
Non-Reliance on Agents and Other Lenders
61
SECTION 8.08
No Other Duties
61
SECTION 8.09
Administrative Agent May File Proofs of Claim
61



ARTICLE IX
GUARANTY
SECTION 9.01
Guaranty of the Obligations
61
SECTION 9.02
Contribution by Guarantors
62
SECTION 9.03
Payment by Guarantors
62
SECTION 9.04
Liability of Guarantors Absolute
62
SECTION 9.05
Waivers by Guarantors
64
SECTION 9.06
Guarantors’ Rights of Subrogation, Contribution, etc
64
SECTION 9.07
Subordination of Other Obligations
64
SECTION 9.08
Continuing Guaranty
65
SECTION 9.09
Authority of Loan Parties
65
SECTION 9.10
Financial Condition of Loan Parties
65
SECTION 9.11
Bankruptcy, etc
65
SECTION 9.12
Instrument for the Payment of Money
66
SECTION 9.13
General Limitation on Guarantee Obligations
66



iv

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
SECTION 10.01
Notices
66
SECTION 10.02
Waivers; Amendments
67
SECTION 10.03
Expenses; Indemnity; Damage Waiver
69
SECTION 10.04
Successors and Assigns
70
SECTION 10.05
Survival
73
SECTION 10.06
Counterparts; Integration; Effectiveness; Electronic Execution
73
SECTION 10.07
Severability
74
SECTION 10.08
Right of Setoff
74
SECTION 10.09
Governing Law; Jurisdiction; Etc
74
SECTION 10.10
WAIVER OF JURY TRIAL
75
SECTION 10.11
Headings
75
SECTION 10.12
Treatment of Certain Information; Confidentiality
75
SECTION 10.13
PATRIOT Act
76
SECTION 10.14
Interest Rate Limitation
76
SECTION 10.15
Payments Set Aside
76
SECTION 10.16
No Advisory or Fiduciary Responsibility
76
SECTION 10.17
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
77
SECTION 10.18
Certain ERISA Matters
77







SCHEDULES
SCHEDULE 2.01    ‑     Commitments and Lenders
SCHEDULE 6.01    -    Indebtedness
SCHEDULE 6.02    -    Liens
SCHEDULE 6.06    -    Investments


EXHIBITS
EXHIBIT A
‑     Form of Assignment and Assumption

EXHIBIT B-1
‑     Form of U.S. Tax Compliance Certificate

EXHIBIT B-2
‑     Form of U.S. Tax Compliance Certificate

EXHIBIT B-3
‑     Form of U.S. Tax Compliance Certificate

EXHIBIT B-4
‑     Form of U.S. Tax Compliance Certificate

EXHIBIT C
Form of Guarantor Joinder Agreement







v

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of August 16, 2018 (this “Agreement”), between ENSTAR
GROUP LIMITED, KENMARE HOLDINGS LTD., ENSTAR (US ASIA-PAC) HOLDINGS LIMITED and
ENSTAR HOLDINGS (US) LLC as Borrowers and as Guarantors, the LENDERS party
hereto and NATIONAL AUSTRALIA BANK LIMITED, as Administrative Agent.
The Borrowers (as defined below) have requested that the Lenders extend credit
to the Borrowers, and the Lenders are willing to do so on the terms and
conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR” means, for any day, a rate per annum equal to the highest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%, (c) the Adjusted LIBO Rate for a one-month term in effect
on such day (taking into account any LIBO Rate floor under the definition of
“Adjusted LIBO Rate”) plus 1.00% and (d) 0.00%. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate,
respectively.
“ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.
“ABR Loan” means a Loan that bears interest based on the ABR. All ABR Loans
shall be denominated in Dollars.
“Acquisition SPV” means a direct or indirect Subsidiary of the Parent other than
a Loan Party, established or maintained for the purpose of making Investments
that are not prohibited hereunder provided it has no other Indebtedness other
than Acquisition SPV Indebtedness and/or Indebtedness owed to a member of the
Group.
“Acquisition SPV Indebtedness” means Indebtedness incurred by an Acquisition SPV
where the provider of the Indebtedness has no recourse against any member of the
Group, other than to that Acquisition SPV and their respective assets.
“Adjusted LIBO Rate” means, as to any LIBO Rate Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the highest of (a)(i) the LIBO Rate for such Interest
Period divided by (ii) one minus the Eurodollar Reserve Percentage and (b)
0.00%.
“Administrative Agency Fee Letter” means the fee letter dated July 24, 2018
between the Parent and the Administrative Agent.
“Administrative Agent” means National Australia Bank Limited, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 10.01, or such other address or
account as the Administrative Agent may from time to time notify to the Parent
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, in each case
regardless of whether such other Person is existing as of the date hereof.
“Agent Parties” has the meaning specified in Section 10.01(d)(ii).


1

--------------------------------------------------------------------------------





“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agent.
“Agreement” has the meaning specified in introductory paragraph hereof.
“Alternative Currency” means (a) Euros, (b) Sterling and (c) any other currency
agreed to by (i) the Administrative Agent, acting on behalf of the Lenders, (ii)
the applicable Borrower, and (iii) each Lender; provided that each such currency
is a lawful currency that is readily available, freely transferable and able to
be converted into Dollars.
“Alternative Currency Amount” means with respect to any amount in Dollars, the
equivalent amount thereof in the applicable Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with such Dollars.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, as to the commitment fees payable
hereunder or as to any LIBO Rate Loan or ABR Loan, as the case may be, the
applicable percentages per annum determined by reference to the Credit Ratings
applicable on such day as set forth below from one or both of S&P and Fitch:
Applicable Rate
Pricing Level
Credit Ratings
Commitment Fee
LIBO Rate Loans
ABR Loans
1
A- (or its equivalent) or higher
0.20%
1.125%
0.125%
2
BBB+ (or its equivalent)
0.25%
1.375%
0.375%
3
BBB (or its equivalent)
0.30%
1.625%
0.625%
4
BBB- (or its equivalent)
0.325%
1.875%
0.875%
5
BB+ (or its equivalent) or lower or unrated
0.35%
2.125%
1.125%

Initially, commencing on the Closing Date the Applicable Rate shall be
determined based upon Pricing Level 3. Notwithstanding anything herein to the
contrary,
(a)    if only one of S&P and Fitch shall have in effect a Credit Rating, then
the Pricing Level shall be determined by reference to the available Credit
Rating from such Credit Rating Agency;
(b)     if both S&P and Fitch shall have in effect a Credit Rating, and such
Credit Ratings differ by one level, then the Pricing Level for the highest of
the two Credit Ratings shall apply (with the Credit Rating for Pricing Level 1
being the highest and the Credit Rating for Pricing Level 5 being the lowest);
and
(c)     if both S&P and Fitch shall have in effect a Credit Rating, and there is
a split in Credit Ratings of such Credit Rating Agencies of more than one level,
then the Pricing Level that is one level above the lower of the two Credit
Ratings shall apply.
Each change in the Applicable Rate resulting from a publicly announced change in
the Credit Rating after the Closing Date shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any such Credit Rating Agency shall change, or if any such Credit
Rating Agency shall cease to be in the business of rating corporate debt
obligations, the Parent and the Lenders shall negotiate in good faith to


2

--------------------------------------------------------------------------------





amend this definition to reflect such changed rating system or the
unavailability of ratings from such Credit Rating Agencies or shall select a
replacement Credit Rating Agency and, pending the effectiveness of any such
amendment or replacement, for purposes of determining the Applicable Rate the
Credit Rating of the affected Credit Rating Agency shall be deemed to the Credit
Rating of such Credit Rating Agency as most recently in effect prior to such
change or cessation.
“Applicable Time” means with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered, managed or advised by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, manages or advises a Lender.
“Arrangers” means, collectively, Barclays Bank PLC, National Australia Bank
Limited and Wells Fargo Securities, LLC in their capacities as joint lead
arrangers and joint bookrunners.
“Arrangers’ Fee Letters” means the fee letters dated on or about July 25, 2018
between the Parent and each Arranger.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2017 and
the related consolidated statements of income or operations, Shareholders'
Equity and cash flows for such fiscal year of the Parent and its Subsidiaries.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Basel III” means:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b)    the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and


3

--------------------------------------------------------------------------------





(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” means each Arranger, Agent and Lender.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means each of Enstar Group Limited, an exempted company limited by
shares and incorporated in Bermuda, Kenmare Holdings Ltd., an exempted company
limited by shares and incorporated in Bermuda, Enstar (US Asia-Pac) Holdings
Limited, a limited liability company incorporated in England and Wales, and
Enstar Holdings (US) LLC, a limited liability company formed in the State of
Delaware.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBO Rate Loans, having the same Interest Period made by the
Lenders.
“Borrowing Request” means a request for a Borrowing, which shall be in such form
as the Administrative Agent may approve.
“Bribery Act” has the meaning specified in Section 3.18(b).
“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of New York, New York, London, England or
Hamilton, Bermuda or is a day on which banking institutions in any such place
are authorized or required by Law to close; provided that, when used in
connection with a LIBO Rate Loan, the term “Business Day” means any such day
that is also a day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market and, where such LIBO Rate Loan is
denominated in an Alternative Currency or any other dealings are required
pursuant to the terms of this Agreement in respect of any Alternative Currency,
“Business Day” means (x) in respect of Euro, any TARGET Day and (y) in respect
of any other Alternative Currency, any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such other Alternative Currency.
“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;


4

--------------------------------------------------------------------------------





(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa
(or equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
European Union or foreign regulatory authorities, in each case pursuant to Basel
III or CRD IV, and in each case except to the extent attributable to the
implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the date of this Agreement (but excluding any amendment arising out
of Basel III or CRD IV), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% of the Equity Interests of the Parent entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.02.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means with respect to each Lender on any date, the commitment of
such Lender to make a Loan if such Loan is required to be disbursed on such
date, as such commitment may be reduced or increased from time to time pursuant
to Section 10.04 or reduced from time to time pursuant to Section 2.09 or
increased from time to time pursuant to Section 2.24. The initial amount of such
Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Commitment Termination Date” means the date that is five years after the date
of this Agreement (except that, if such date is not a Business Day, the
Commitment Termination Date shall be the next preceding Business Day).
“Communications” has the meaning specified in Section 10.01(d)(ii).


5

--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Financial Indebtedness” means, at any time, the aggregate
outstanding principal, capital or nominal amount (and any fixed or minimum
premium payable on prepayment or redemption) of any Indebtedness of members of
the Group, excluding (i) any such obligations to any other member of the Group;
(ii) Indebtedness incurred pursuant to any letter of credit or its equivalent in
the ordinary course of business, but only in each case to the extent such letter
of credit or equivalent is undrawn; (iii) Contingent Capital Instruments to the
extent that such instruments would not in aggregate exceed 10% of Total Capital;
and (iv) Hybrid Capital to the extent that such Hybrid Capital (A) does not in
aggregate exceed 15% of Total Capital and (B) does not mature or is not
mandatorily redeemable or subject to any mandatory repurchase requirement at any
time on or prior to the date which is six months after the Commitment
Termination Date.
“Consolidated Net Worth” means, as of any date of determination, the aggregate
of the Shareholders' Equity of the Parent.
“Contingent Capital Instruments” means unconditional, committed capital
instruments which are callable on demand, but excluding Hybrid Capital.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.
“CRD IV” means:
(a)    Regulation (EU) No 575/2013 of the European Parliament and of the Council
of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012; and
(b)    Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.
“Credit Extension” means a Borrowing.
“Credit Rating” means a rating as determined by a Credit Rating Agency of the
Parent’s non-credit-enhanced, senior unsecured long-term indebtedness.
“Credit Rating Agency” means an internationally recognized credit rating agency
that evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.
“Currency Valuation Notice” has the meaning specified in Section 2.08(b).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws in the United States or any other applicable jurisdiction
from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to overdue principal, the applicable interest rate plus
2.00% per annum (provided that, with respect to a LIBO Rate Loan, the
determination of the applicable interest rate is subject to Section 2.07(e) to
the extent that LIBO Rate


6

--------------------------------------------------------------------------------





Loans may not be converted to, or continued as, LIBO Rate Loans, pursuant
thereto) and (b) with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR Loans in the case of overdue
interest or fee plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.23(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the applicable Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
applicable Borrower, to confirm in writing to the Administrative Agent and the
applicable Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the applicable Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of written
notice of such determination to the Parent and each Lender.
“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for mandatory scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one days after
the Commitment Termination Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of a Loan Party or any
Subsidiary or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the such Loan Party or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Documentation Agent” means National Australia Bank Limited.
“Dollar” and “$” mean lawful money of the United States.


7

--------------------------------------------------------------------------------





“Dollar Amount” means (a) with respect to any amount in Dollars, such amount or
(b) in the case of an amount in Euros, Sterling or any other Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.04(b)(iii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engagement Letter” means the engagement letter dated July 25, 2018 between the
Arrangers and the Parent.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.
“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by the Parent or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of


8

--------------------------------------------------------------------------------





an application for the waiver of the minimum funding standards under the Pension
Funding Rules; (c) the incurrence by the Parent or any ERISA Affiliate of any
liability pursuant to Section 4063 or 4064 of ERISA or a “substantial cessation
of operations” with respect to a Pension Plan within the meaning of
Section 4062(e) of ERISA (for which the exemption set forth in Section
4062(e)(3) of ERISA is not available); (d) a complete or partial withdrawal by
the Parent or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization or insolvent (within the meaning of
Title IV of ERISA); (e) the filing of a notice of intent to terminate a Pension
Plan under, or the treatment of a Pension Plan amendment as a termination under,
Section 4041 of ERISA; (f) the institution by the PBGC of proceedings to
terminate a Pension Plan; (g) any event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (h) the determination that any Pension
Plan is in at-risk status (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or that a Multiemployer Plan is in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(i) the imposition or incurrence of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Parent or any ERISA Affiliate; (j) the engagement by the Parent or any ERISA
Affiliate in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; (k) the imposition of a lien upon the Parent or any
ERISA Affiliate pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA; or (l) the making of an amendment to a Pension Plan that could result in
the posting of bond or security under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted LIBO Rate for each outstanding LIBO Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(g) and (d) any withholding Taxes imposed under
FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.


9

--------------------------------------------------------------------------------





“FCA” means the United Kingdom Financial Conduct Authority and any predecessor
or successor body or bodies.
“FCPA” has the meaning specified in Section 3.18(b).
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letters” means the Administrative Agency Fee Letter, the Arrangers’ Fee
Letters and the Upfront Fee Letter.
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings Inc.
“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Fronting Arrangement” means an agreement or other arrangement by an Insurance
Subsidiary pursuant to which an insurer or insurers agree to issue insurance
policies at the request or on behalf of such Insurance Subsidiary and such
Insurance Subsidiary assumes the obligations in respect thereof pursuant to a
Reinsurance Agreement or otherwise.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States, or as appropriate locally, as in effect as of the date of
determination thereof;
“Governmental Authority” means the government of the United States, Bermuda, or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means the Parent and each of its Subsidiaries from time to time.
"Group Enhanced Capital Resources" means the capital resources of the Group
which are, pursuant to the Insurance Act 1978 of Bermuda, as amended (including
any rules and regulations promulgated thereunder), eligible to satisfy the Group
Enhanced Capital Requirement.
“Group Enhanced Capital Requirement“ means the enhanced capital requirement
applicable to the Group pursuant to the Insurance (Group Supervision) Rules 2011
of Bermuda, as implemented and applied in Bermuda, and taking into account of
any transitional measures and any capital add on permitted or applied by the
Bermuda Monetary Authority.


10

--------------------------------------------------------------------------------





“Group Structure Chart” means the most recent group structure chart of the Group
delivered to the Administrative Agent by the Parent on or prior to the date of
this Agreement.
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include (i) endorsements for collection or deposit in the ordinary course of
business or (ii) obligations of any Insurance Subsidiary under Insurance
Contracts, Reinsurance Agreements, Fronting Arrangements or Retrocession
Agreements. The amount of any Guarantee made by any guarantor shall be deemed to
be the lower of (A) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (B) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Loan Parties in good faith. The term “Guarantee” as a verb has
a corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 9.01.
“Guarantor” means each of the Borrowers and any Person who has executed a
Guarantor Joinder Agreement or comparable guaranty documentation, as the case
may be, reasonably satisfactory to the Administrative Agent, pursuant to Section
5.16 of this Agreement.
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Parent, each applicable Guarantor and the Administrative Agent substantially in
the form set out at Exhibit C (and with such changes thereto as shall be
necessary or appropriate as reasonably agreed to by the Administrative Agent and
the Parent).
“Guaranty” means the guaranty of each Guarantor set forth in Section 9.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Hybrid Capital” means any security that affords equity benefit to the issuer
thereof (under the procedures and guidelines of S&P at the time of issuance of
such security) by having ongoing payment requirements that are more flexible
than interest payments associated with conventional indebtedness for borrowed
money and by being contractually subordinated to such indebtedness.
“Incremental Commitment” has the meaning specified in Section 2.24(a).
“Incremental Commitment Effective Date” has the meaning specified in
Section 2.24(e).
“Incremental Lender” has the meaning specified in Section 2.24(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


11

--------------------------------------------------------------------------------





(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    any amount raised by acceptance under any acceptance credit facility or
dematerialized equivalent;
(c)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
(d)    net obligations of such Person under any Swap Contract;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f)    any counter-indemnity or reimbursement obligation in respect of a
guarantee, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution except in respect of an underlying
liability of an entity which is a member of the Group;
(i)    any amount of any liability under an advance or deferred purchase
agreement if (1) one of the primary reasons behind entering into the agreement
is to raise capital or (2) the agreement is in respect of the supply of assets
or services and payment is due more than 90 days after the date of supply
(excluding any trade accounts payable in the ordinary course of business);
(j)    any amount raised under any other transaction having the commercial
effect of a borrowing;
(k)    all Attributable Indebtedness;
(l)    all obligations of such Person in respect of Disqualified Equity
Interests, with the amount of Indebtedness represented by such Disqualified
Equity Interests being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price, but excluding
accrued dividends, if any (for purposes hereof, the "maximum fixed repurchase
price" of any Disqualified Equity Interests that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Equity Interest as if such Disqualified Equity Interest were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interest, such fair market value
shall be determined reasonably and in good faith by the board of directors or
other governing body of the issuer of such Disqualified Equity Interest); and
(m)    the amount of any liability in respect of any Guarantees for any items
referred to at (a) to (l) above.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity that
provides for the limited liability of its owners) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Indebtedness of any Person for purposes of
clause (e) that is expressly made non-recourse or limited-recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (i) the aggregate principal amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Indebtedness shall not include (A)
current trade payables (including current payables under insurance contracts and
current reinsurance payables) and accrued expenses, in each case arising in the
ordinary course of business, (B) obligations of any Insurance Subsidiary under
Policies, Reinsurance Agreements, Retrocession Agreements or Fronting
Arrangements (including Guarantees of any such obligations) which are entered
into in the ordinary course of business.


12

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.03(b).
“Information” has the meaning specified in Section 10.12.
“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary that is not a Reinsurance Agreement, Fronting Arrangement
or Retrocession Agreement.
“Insurance Subsidiary” means a member of the Group which is licensed by any
Governmental Authority to engage in the insurance and/or reinsurance business.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be in such
form as the Administrative Agent may approve.
“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December and the Commitment Termination Date,
and (b) as to any LIBO Rate Loan, the last day of each Interest Period therefor
and, in the case of any Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at
three‑month intervals after the first day of such Interest Period, and the
Commitment Termination Date.
“Interest Period” means, as to any LIBO Rate Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Commitment Termination Date.
For purposes hereof, the date of a Loan or Borrowing initially shall be the date
on which such Loan or Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Loan or Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) appearing on pages LIBOR01 or LIBOR02 of the
Thomson Reuters screen (or on any successor or substitute page or service
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time; in
each case the “Screen Rate”) for the longest period (for which that Screen Rate
is available) that is shorter than the Interest Period and (b) the Screen Rate
for the shortest period (for which that Screen Rate is available) that exceeds
the Interest Period, in each case, at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving


13

--------------------------------------------------------------------------------





effect to any returns or distributions of capital or repayment of principal
actually received in case by such Person with respect thereto.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.24 pursuant to which such Person
shall provide an Incremental Commitment hereunder and (if such Person is not
then a Lender) shall become a Lender party hereto.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the greater of (a) subject to the implementation of a Replacement Rate in
accordance with Section 2.19, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) appearing on pages LIBOR01 or LIBOR02 of the
Thomson Reuters screen (or on any successor or substitute page or service
providing quotations of interest rates applicable to deposits for the relevant
currency in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of a LIBO Rate Loan
denominated in Sterling, on the first day of such Interest Period), as the rate
for deposits for the relevant currency with a maturity comparable to such
Interest Period; provided that (i) if such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such LIBO Rate Loan for
such Interest Period shall be the Interpolated Rate, and (ii) if the
Interpolated Rate is not available, the “LIBO Rate” with respect to such LIBO
Rate Loan for such Interest Period shall be the offered quotation rate to first
class banks in the London interbank market by the Person that is the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in the relevant currency of amounts in same day funds comparable to the
principal amount of the applicable Loan of such Person, in its capacity as a
Lender (or, if it is not a Lender of such Loan, in such amount determined by the
Administrative Agent) for which the LIBO Rate is then being determined with
maturities comparable to such Interest Period at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
(or, in the case of a LIBO Rate Loan denominated in Sterling, on the first day
of such Interest Period) and (b) 0.00%. Unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.19, in the
event that a Replacement Rate with respect to the LIBO Rate is implemented, then
all references herein to the LIBO Rate shall be deemed references to such
Replacement Rate.
“LIBO Rate Borrowing” means, as to any Borrowing, the LIBO Rate Loans comprising
such Borrowing.
“LIBO Rate Loan” means a Loan that bears interest at a rate based on the “LIBO
Rate.”
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means a loan made by a Lender to a Borrower pursuant to Section 2.01(a).
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to Section 2.13(b), the Fee Letters, any Guarantor Joinder
Agreement and any other documents entered into in connection herewith.


14

--------------------------------------------------------------------------------





“Loan Parties” means, collectively, the Parent, the Borrowers and the
Guarantors.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business or financial condition of the Parent
and its Subsidiaries taken as a whole; or (b) a material adverse effect on
(i) the ability of a Loan Party to perform its payment obligations under the
Loan Documents, or (ii) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any Lender under any Loan Documents.
“Material Subsidiary” means a Subsidiary of the Parent that after the
elimination of intercompany accounts, has total assets in excess of 10% of the
consolidated total assets of the Parent and its Subsidiaries based upon and as
of the date of delivery of the most recent consolidated financial statements of
the Parent and its Subsidiaries furnished pursuant to Section 4.01(i) or
Section 5.01, as applicable.
“Maximum Rate” has the meaning specified in Section 10.14.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate either
currently or during the preceding five plan years, has made or been obligated to
make contributions, or has any liability.
“Multiple Employer Plan” means a Plan with respect to which a Loan Party or any
ERISA Affiliate is a contributing sponsor, and that has two or more contributing
sponsors at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
“Net Worth” means, in relation to any member of the Group, at any time, the
aggregate of the shareholders’ equity determined in accordance with GAAP of such
Group member at such time.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.02 and (b) has been approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, a Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against a Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by a Loan Party under any Loan Document and (b) the
obligation of a Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
“OFAC” has the meaning specified in Section 3.18(a).
“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and
(c) as to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than


15

--------------------------------------------------------------------------------





connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).
“Parent” means Enstar Group Limited, an exempted company limited by shares and
incorporated in Bermuda.
“Participant” has the meaning specified in Section 10.04(d).
“Participant Register” has the meaning specified in Section 10.04(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment in Full” or “Pay in Full” or “Paid in Full” means the payment in full
in cash of all Obligations (or Guaranteed Obligations, as applicable) (other
than indemnities and other contingent obligations not yet due and payable under
any Loan Documents) and termination or expiration of all Commitments.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by a Loan Party or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Permitted Share Issue” means an issue of shares by a member of the Group (other
than the Parent) which is a Subsidiary to its immediate Holding Company.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party or any ERISA Affiliate, or any
such plan to which a Loan Party or any ERISA Affiliate is required to contribute
on behalf of any of its employees or with respect to which the a Loan Party has
any liability.
“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.
“Policies” means all insurance and annuity policies and contracts, guaranteed
interest contracts, guaranteed investment contracts, and funding agreements, and
similar undertakings or arrangements (including riders to any such policies or
contracts, certificates issued with respect to life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to


16

--------------------------------------------------------------------------------





be issued (or filed pending current review by applicable Governmental
Authorities) by any Insurance Subsidiary and any coinsurance agreements entered
into or to be entered into by any Insurance Subsidiary.
“PRA” means the United Kingdom Prudential Regulation Authority and any
predecessor or successor body or bodies.
“Prepayment Notice” means a notice by a Borrower to prepay Loans, which shall be
in such form as the Administrative Agent may approve.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Loan Party (not being
legislation of general public application), in whole or in part.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 10.04(c).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 8.06(b).
“Replacement Rate” has the meaning specified in Section 2.19.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.


17

--------------------------------------------------------------------------------





“Resignation Effective Date” has the meaning specified in Section 8.06(a).
“Responsible Officer” means (a) the chief executive officer, president,
executive officer or a Financial Officer of a Loan Party, (b) solely for
purposes of the delivery of incumbency certificates and certified Organizational
Documents and resolutions pursuant to Section 4.01, any secretary or assistant
secretary of a Loan Party and (c) solely for purposes of Borrowing Requests,
prepayment notices and notices for Commitment terminations or reductions given
pursuant to Article II, any other officer or employee of a Loan Party so
designated from time to time by one of the officers described in clause (a) in a
notice to the Administrative Agent (together with evidence of the authority and
capacity of each such Person to so act in form and substance satisfactory to the
Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership or other action on the part
of such Loan Party and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.
“Revaluation Date” means with respect to any Loan, each of the following: (a)
each date of a Borrowing denominated in an Alternative Currency and (b) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.
“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01.
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Commitment Termination Date.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans.
“Revolving Facility” means the Commitments and all Credit Extensions thereunder.
“S&P” means Standard & Poor's Financial Services LLC.
“Sanctions” has the meaning specified in Section 3.18(a).
“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of such date
determined in accordance with GAAP.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all


18

--------------------------------------------------------------------------------





of the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase of such currency with another currency through its principal foreign
exchange trading office at approximately 11 a.m. on the date two Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.
“Sterling” and “£” mean lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means each of Barclays Bank PLC and Wells Fargo Bank,
National Association.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payent system (or any successor settlement
system as determined by the Administrative Agent) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


19

--------------------------------------------------------------------------------





“Total Capital” means, in respect of any date, the sum of (a) the Consolidated
Financial Indebtedness on such date (excluding, to the extent otherwise
included, all Hybrid Capital), (b) the Consolidated Net Worth on such date and
(c) the aggregate principal amount of all Hybrid Capital on such date.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the ABR.
“UK” means the United Kingdom of Great Britain and Northern Ireland.
“UK Borrower” means Enstar (US Asia-Pac) Holdings Limited, or any other entity
incorporated and resident, for tax purposes, in the UK and designated as a
Borrower.
“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Borrower, which where it relates to a UK
Treaty Lender who is a UK Treaty Lender on the date of this Agreement contains
the scheme reference number and jurisdiction of tax residence provided by the
relevant UK Treaty Lender pursuant to Section 2.18(g)(iii), and is filed with HM
Revenue & Customs: (a) within 30 days of the date of this Agreement; or (b) if a
UK Treaty Lender becomes a party hereunder after the date of this Agreement
which contains the scheme reference number and jurisdiction of tax residence
stated by the UK Treaty Lender and is filed within 30 days of the date on which
that UK Treaty Lender becomes a party under this Agreement.
“UK CTA” means the UK Corporation Tax Act 2009.
“UK ITA” means the UK Income Tax Act 2007.
“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance to a UK Borrower and is
(i) a Lender: (1) which is a bank (as defined for the purposes of section 879 of
the UK ITA) making an advance to a UK Borrower under a Loan Document; or (2) in
respect of an advance made under a Loan Document to a UK Borrower by a person
that was a bank (as defined for the purpose of section 879 of the UK ITA) at the
time the advance was made, and which, with respect to (1) and (2) above, is
within the charge to UK corporation tax as regards any payment of interest made
in respect of that advance or (in the case of (1) above) which is a bank (as so
designated) that would be within the charge to UK corporation tax as regards any
payment of interest made in respect of that advance apart from section 18A of
the UK CTA; or (ii) a Lender which is: (1) a company resident in the UK for UK
tax purposes or (2) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the UK CTA); (3) a partnership each
member of which is: (i) a company so resident in the UK; or (ii) a company not
so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK CTA; or (iii) a UK Treaty Lender; or (iv) a building society (as
defined for the purpose of section 880 UK ITA) making an advance under a Loan
Document.
“UK Qualifying Non-Bank Lender” means a Lender in respect of a UK Borrower which
gives a UK Tax Confirmation in the Assignment and Assumption which it executes
on becoming a party to this Agreement.
“UK Tax Confirmation” means a confirmation by a Lender in respect of a UK
Borrower that the person beneficially entitled to interest payable to that
Lender in respect of an advance to a UK Borrower under a Loan Document is
either: (a) a company resident in the UK for UK tax purposes; or (b) a company
not so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the UK CTA) or (c) a partnership each member of which is (i) a company so
resident in the UK; or (ii) a company not so resident in the UK which carries on
a trade in the UK through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA.


20

--------------------------------------------------------------------------------





“UK Tax Deduction” means a deduction or withholding for or on account of Taxes
imposed by the UK from a payment under a Loan Document other than a FATCA
Deduction.
“UK Treaty” means the double taxation agreement between the jurisdiction in
which the relevant lender is treated as resident which has a double taxation
agreement with the UK which makes provision for full exemption form tax imposed
by the UK on interest and the UK.
“UK Treaty Lender” means a Lender in respect of a UK Borrower which: (a) is
treated as a resident of a jurisdiction having a double taxation agreement with
the UK which makes provision for full exemption from tax imposed by the UK on
interest; (b) does not carry on a business in the UK through a permanent
establishment with which that Lender’s participation in respect of a Loan to a
UK Borrower is effectively connected; and (c) fulfils any conditions which must
be fulfilled under that double taxation agreement to obtain full exemption from
UK tax on interest payable to that Lender in respect of an advance under a Loan
Document other than the completion of procedural formalities.
“United States” and “U.S.” mean the United States of America.
“Upfront Fee Letter” means the upfront fee letter dated on or about the date
hereof between the Parent and the Administrative Agent.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.18(g).
“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means each Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


SECTION 1.03 Accounting Terms; Changes in GAAP.


(a)Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms


21

--------------------------------------------------------------------------------





not otherwise defined herein shall be construed in conformity with GAAP.
Financial statements and other information required to be delivered by any Loan
Party to the Lenders pursuant to Sections 5.01(a) and 5.01(b) shall be prepared
in accordance with GAAP as in effect at the time of such preparation.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of any Loan Party and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
For the avoidance of doubt, any obligations relating to a lease accounted for by
any Loan Party as an operating lease under FASB ASC Topic 840 or under FASB ASC
Topic 842 shall be accounted for as an operating lease and not as a Capitalized
Lease.


(b)Changes in GAAP. If a Loan Party notifies the Administrative Agent that such
Loan Party requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Loan Parties that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.


SECTION 1.04 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.


SECTION 1.05 Exchange Rates; Currency Equivalents.


(a)The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amount equivalent of
Credit Extensions and any portion of the outstanding Loans denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
the purposes of Loan Documents shall be such Dollar Amount equivalent as so
determined by the Administrative Agent.


(b)Wherever in this Agreement in connection with a Borrowing, continuation or
prepayment of a Loan, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Amount
equivalent of such Dollar Amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.


SECTION 1.06 Change of Currency.


(a)Each obligation of a Loan Party to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euros at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate (and which are acceptable to the Parent (acting reasonably)) to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.




22

--------------------------------------------------------------------------------





(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate (and which are acceptable to the Parent (acting
reasonably)) to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.


ARTICLE II


COMMITMENTS AND CREDIT EXTENSIONS


SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans in Dollars or in an Alternative
Currency to the Borrowers from time to time on any Business Day during the
Revolving Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans. Loans may
be ABR Loans or LIBO Rate Loans, as further provided herein.


SECTION 2.02 Loans and Borrowings.


(a)Borrowings. Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Type and currency made by the Lenders ratably in accordance
with their respective Commitments.


(b)Type of Loans. Subject to Section 2.19, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans having the same Interest Period as a
Borrower may request in accordance herewith. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of such Borrower to repay such Loan in accordance with the terms
of this Agreement.


(c)Minimum Amounts; Limitation on Number of Borrowings. Each LIBO Rate Borrowing
shall be in an aggregate amount of $5,000,000 or a larger multiple of $100,000
(or, with respect to any LIBO Rate Borrowing drawn in an Alternative Currency,
the Dollar Amount equivalent). Each ABR Borrowing shall be in an aggregate
amount equal to $5,000,000 or a larger multiple of $100,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not be more than a total of 20 LIBO
Rate Borrowings and/or ABR Borrowings in aggregate outstanding at any time.


SECTION 2.03 Borrowing Requests.


(a)Notice by Borrower. Each Borrowing shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent. Each such notice shall be in the
form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of such Borrower, or may be given by e-mail to the
Administrative Agent (if promptly confirmed by such a written Borrowing Request
consistent with such e-mail notice) and must be received by the Administrative
Agent (i) in the case of a LIBO Rate Borrowing denominated in Dollars, not later
than 11:00 a.m. (New York City time) three Business Days prior to the date of
the requested Borrowing (or, in respect of the initial Borrowing hereunder, such
shorter period as the Administrative Agent may agree), (ii) in the case of a
LIBO Rate Borrowing denominated in an Alternative Currency, not later than 11:00
a.m. (London time) three Business Days prior to the date of the requested
Borrowing, or (iii) in the case of an ABR Borrowing, not later than 11:00 a.m.
(New York City time) two Business Day prior to the date of the requested
Borrowing.


(b)Content of Borrowing Requests. Each Borrowing Request for a Borrowing
pursuant to this Section shall specify the following information in compliance
with Section 2.02: (i) the name of the applicable Borrower, (ii) the aggregate
amount and currency of the requested Borrowing; (iii) the date of such Borrowing
(which shall be a Business Day); (iv) whether such Borrowing is to be an ABR
Borrowing or a LIBO Rate Borrowing; (v) in the case of a LIBO Rate Borrowing,
the Interest Period therefor; and (vi) the location and the account number of
such Borrower’s bank account to which the funds are to be disbursed.


(c)Notice by Administrative Agent to Lenders. Promptly following receipt of a
Borrowing


23

--------------------------------------------------------------------------------





Request, the Administrative Agent shall advise each Lender of the details
thereof and the amount of such Lender’s Loan to be made as part of the requested
Borrowing.


(d)Failure to Elect. If no election as to the currency of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified in the applicable Borrowing
Request, then the requested Borrowing shall be a LIBO Rate Borrowing. If no
Interest Period is specified with respect to any LIBO Rate Borrowing, the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.


SECTION 2.04 Reserved.


SECTION 2.05 Reserved.


SECTION 2.06 Funding of Borrowings.


(a)Funding by Lenders. Each Lender shall make the amount of each Borrowing to be
made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by not later than (i) 1:00 p.m., London time, in the
case of LIBO Rate Loans or (ii) 1:00 p.m. New York City time in the case of ABR
Loans, in each case to the Administrative Agent in the applicable currency at
the Administrative Agent’s Office applicable to such Loan. The Administrative
Agent will make all such funds so received available to the applicable Borrower
in like funds, by wire transfer of such funds in accordance with the
instructions provided in the applicable Borrowing Request.


(b)Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.06(a) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
the applicable Borrower, the interest rate applicable to ABR Loans. If the
applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by the applicable Borrower for such period. If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by a Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


SECTION 2.07 Interest Elections.


(a)Elections by Borrower for Borrowings. The Loans comprising each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBO Rate Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
LIBO Rate Borrowing, may elect the Interest Period therefor, all as provided in
this Section. Such Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)Notice of Elections. Each such election pursuant to this Section shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent. Each such notice shall be in the form of a written Interest Election
Request, appropriately completed and signed by a Responsible Officer of such


24

--------------------------------------------------------------------------------





Borrower, or may be given by e-mail to the Administrative Agent (if promptly
confirmed in writing by delivery of such a written Interest Election Request
consistent with such e-mail notice) and must be received by the Administrative
Agent not later than the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.


(c)Content of Interest Election Requests. Each Interest Election Request
pursuant to this Section shall specify the following information in compliance
with Section 2.02:


(i)the name of the applicable Borrower;


(ii)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(iii)
the applicable currency for such Borrowing;



(iv)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(v)whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or LIBO Rate Borrowing; and


(vi)if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
therefor after giving effect to such election.


(d)Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and such Lender’s portion of each resulting Borrowing.


(e)Failure to Elect; Events of Default. If the applicable Borrower fails to
deliver a timely and complete Interest Election Request with respect to a LIBO
Rate Borrowing prior to the end of the Interest Period therefor, then, unless
such LIBO Rate Borrowing is repaid as provided herein, such Borrower shall be
deemed to have selected that such LIBO Rate Borrowing shall, at the end of such
Interest Period, remain as a LIBO Rate Borrowing and such Borrower shall be
deemed to have selected an Interest Period of one month's duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required


Lenders, so notifies the Parent, then, so long as such Event of Default is
continuing, outstanding LIBO Rate Borrowings may only be continued for Interest
Periods of one month's duration.


SECTION 2.08 Prepayments.


(a)Optional Prepayments. Each applicable Borrower may, upon notice to the
Administrative Agent, at any time and from time to time prepay any Borrowing in
whole or in part without premium or penalty, subject to the requirements of this
Section.


(b)Mandatory Prepayments in respect of Currency Fluctuations. Promptly upon the
receipt by the Administrative Agent of a Currency Valuation Notice (as defined
below), the Administrative Agent shall determine the aggregate outstanding
principal or face amount of all Loans denominated in Alternative Currencies. For
the purpose of this determination, the outstanding principal of any Loan
denominated in an Alternative Currency shall be deemed to be the Dollar Amount
equivalent of such Loan determined as of such date or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 10:00 a.m.,
London time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Lenders and the applicable
Borrowers thereof. For purposes hereof, “Currency Valuation Notice” means a
notice given by the Required Lenders to the


25

--------------------------------------------------------------------------------





Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the Dollar Amount
equivalent of the then outstanding Loans denominated in Alternative Currencies.
The Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any month. If, on
the date of such determination, the total Revolving Credit Exposure (including
the Dollar Amount equivalent of the Revolving Credit Exposure denominated in
Alternative Currencies) exceeds 105% of the total Commitments, the applicable
Borrowers shall, if requested by the Required Lenders (through the
Administrative Agent), immediately prepay the Loans (whether denominated in
Dollars or Alternative Currencies) in an amount sufficient to eliminate such
excess.


(c)Notices. Each such notice pursuant to this Section shall be in the form of a
written Prepayment Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower, or may be given by e-mail to the
Administrative Agent (if promptly confirmed by such a written Prepayment Notice
consistent with such e-mail notice) and must be received by the Administrative
Agent (i) in the case of prepayment of a LIBO Rate Borrowing, not later than
10:00 a.m. (New York City time) three Business Days before the date of
prepayment, or (ii) in the case of prepayment of a ABR Borrowing, not later than
10:00 a.m. (New York City time) one Business Day before the date of prepayment.
Each Prepayment Notice shall specify (x) the prepayment date and (y) the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each
Prepayment Notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09.


(d)Amounts; Application. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11, together
with any additional amounts required pursuant to Section 2.16.


SECTION 2.09 Termination or Reduction of Commitments.


(a)Optional. The Parent may, upon notice to the Administrative Agent, terminate
the unused portion of the Commitments, or from time to time reduce the unused
Commitments; provided that (a) each such notice shall be in writing and must be
received by the Administrative Agent at least three Business Days prior to the
effective date of such termination or reduction, and shall be irrevocable
(provided that a notice of termination of the Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), (b) any such partial reduction shall be in an
aggregate amount of $5,000,000 or a larger multiple of $1,000,000 and (c) the
Parent shall not terminate or reduce the Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the sum of the total
Revolving Credit Exposures would exceed the total Commitments. Unless previously
terminated, the Commitments shall automatically terminate on the Commitment
Termination Date.


(b)Application of Commitment Reductions. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Commitments pursuant
to this Section. Upon any reduction of unused Commitments, the Commitment of
each Lender shall be reduced by such Lender’s ratable share of the amount of
such reduction.


SECTION 2.10 Repayment of Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Commitment Termination Date
the aggregate principal amount of all Loans made to such Borrower outstanding on
such date.


SECTION 2.11 Interest.


(a)Interest Rates. Subject to paragraph (b) of this Section, (i) each ABR Loan
shall bear interest at a rate per annum equal to the ABR plus the Applicable
Rate; and (ii) each LIBO Rate Loan shall bear interest at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period therefor plus the Applicable
Rate.


26

--------------------------------------------------------------------------------







(b)Default Interest. If any amount payable by the Borrowers under this Agreement
or any other Loan Document (including principal of any Loan, interest, fees and
other amount) is not paid when due, whether at stated maturity, by acceleration
or otherwise, such amount shall thereafter bear interest at a rate per annum
equal to the applicable Default Rate. Upon the request of the Required Lenders,
while any Event of Default exists, interest on the principal amount of all Loans
outstanding hereunder shall accrue at a rate per annum equal to the applicable
Default Rate.


(c)Payment Dates. Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to paragraph (b)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBO Rate Borrowing prior to the end of
the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.


(d)Interest Computation. All interest hereunder shall be computed on the basis
of a year of 360 days (except that (i) interest computed by reference to the ABR
at times when the ABR is based on the Prime Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and (ii) interest on Loans
denominated in Sterling shall be computed on the basis of a year of 365 days)
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable ABR or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.12 Fees.


(a)Commitment Fees. The Parent agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee on the average daily unused amount of
the Commitment of such Lender, which shall accrue at a rate per annum equal to
the Applicable Rate during the period from and including the Closing Date to but
excluding the Commitment Termination Date. Accrued commitment fees shall be
payable in arrears on the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the date hereof, and
on the Commitment Termination Date. For purposes of computing commitment fees,
the Commitment of any Lender shall be deemed to be used to the extent of the
aggregate principal amount at such time of its outstanding Loans.


(b)Administrative Agent Fees. The Parent agrees to pay to the Administrative
Agent for its own account the fees payable in the amounts and at the times
agreed pursuant to the Administrative Agency Fee Letter or otherwise in writing
between the Parent and the Administrative Agent.


(c)Other Fees. The Parent agrees to pay to the Administrative Agent, the
Arrangers and the Lenders party to this Agreement as of the Closing Date fees in
the amounts and at the times agreed upon separately between the Parent and the
Administrative Agent, the Arrangers or the Lenders, as applicable, pursuant to
the Fee Letters.


(d)Fee Computation. All fees payable under this Section shall be computed on the
basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of a fee hereunder shall be
conclusive absent manifest error.


SECTION 2.13 Evidence of Debt.


(a)Maintenance of Records. Each Lender shall maintain in accordance with its
usual practice records evidencing the indebtedness of each Borrower to such
Lender resulting from each Credit Extension made by such Lender. The
Administrative Agent shall maintain the Register in accordance with Section
10.04(c). The entries made in the records maintained pursuant to this paragraph
(a) shall be prima facie evidence absent manifest error of the existence and
amounts of the obligations recorded therein. Any failure of any Lender or the
Administrative Agent to maintain such records or make any entry therein or any


27

--------------------------------------------------------------------------------





error therein shall not in any manner affect the obligations of the Borrowers
under this Agreement and the other Loan Documents. In the event of any conflict
between the records maintained by any Lender and the records maintained by the
Administrative Agent in such matters, the records of the Administrative Agent
shall control in the absence of manifest error.


(b)Promissory Notes. Upon the request of any Lender made through the
Administrative Agent, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form approved by the
Administrative Agent, which shall evidence such Lender’s Loans in addition to
such records.


SECTION 2.14 Payments Generally; Several Obligations of Lenders.


(a)Payments by Borrower. All payments to be made by a Loan Party hereunder and
the other Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all such payments shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars in immediately
available funds not later than 12:00 noon (New York City time) on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Loan Parties hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent's Office in such Alternative Currency in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, a Loan Party is prohibited by Law from making any required payment
hereunder in an Alternative Currency, such Loan Party shall make such payment in
Dollars in the Dollar Amount equivalent of the Alternative Currency Amount. All
amounts received by the Administrative Agent after such specified times on any
date shall be deemed to have been received on the next succeeding Business Day
and any applicable interest or fees shall continue to accrue. The Administrative
Agent will promptly distribute to each Lender its ratable share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s applicable lending office (or otherwise
distribute such payment in like funds as received to the Person or Persons
entitled thereto as provided herein). If any payment to be made by a Loan Party
shall fall due on a day that is not a Business Day, payment shall be made on the
next succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such next
succeeding Business Day would fall after the Commitment Termination Date,
payment shall be made on the immediately preceding Business Day. Except as
otherwise expressly provided herein, all payments hereunder or under any other
Loan Document shall be made in Dollars.


(b)Application of Insufficient Payments. Subject to Section 7.02, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest, fees and other amounts then due
hereunder, such funds shall be applied (i) first, to pay interest, fees and
other amounts then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and other amounts then due to such
parties, and (ii) second, to pay principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.


(c)Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(d)Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(b), 2.15 or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the


28

--------------------------------------------------------------------------------





Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to the Administrative
Agent until all such unsatisfied obligations are fully paid or (ii) hold any
such amounts in a segregated account as cash collateral for, and for application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


(e)Several Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.03(c) are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any such payment on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participations or to make its payment under
Section 10.03(c).


SECTION 2.15 Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by a Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to a Loan Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


SECTION 2.16 Compensation for Losses. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBO Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.09(b)
and is revoked in accordance therewith), or (d) the assignment of any LIBO Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Parent pursuant to Section 2.21(b), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a LIBO Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Parent and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such


29

--------------------------------------------------------------------------------





certificate within 10 days after receipt thereof.


SECTION 2.17 Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or



(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrowers will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Parent, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Parent of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


SECTION 2.18 Taxes.


(a)Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.


(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the


30

--------------------------------------------------------------------------------





Loan Parties under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and subject to paragraph (i) below, if such Tax is an
Indemnified Tax, then the sum payable by the Loan Parties shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.


(c)Payment of Other Taxes by Loan Parties. Each Loan Party shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)Indemnification by Loan Parties. The Loan Parties are jointly and severally
liable to indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Parent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(g)Status of Lenders in respect of U.S. Borrowers. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Parent and the
Administrative Agent, at the time or times reasonably requested by the Parent or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Parent or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Parent or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Parent or the Administrative Agent
as will enable the Parent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D)
of this Section) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.




31

--------------------------------------------------------------------------------





(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,


(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Loan Party or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)executed copies of IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or


(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-2 or Exhibit B-3, IRS Form W- 9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the applicable Loan Party or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the


32

--------------------------------------------------------------------------------





applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
such Loan Party and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Loan Party or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Loan Party or the Administrative
Agent as may be necessary for such Loan Party and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(h)
Status of Lenders in respect of UK Borrowers.



(i)A UK Treaty Lender that holds a passport under the HM Revenue & Customs DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm in writing its scheme reference number and its jurisdiction of tax
residence to any UK Borrower and the Administrative Agent and a UK Treaty Lender
who confirms its scheme reference number and its jurisdiction of tax residence
in the documentation it executes on becoming a UK Treaty Lender shall be under
no further obligation in respect of an advance to any such UK Borrower. Each UK
Treaty Lender that includes such confirmation thereby notifies each UK Borrower
that the HMRC DT Treaty Passport Scheme is to apply in respect of that Loan
Commitment and that UK Borrower must file a Borrower DTTP Filing. If a UK Treaty
Lender has confirmed its scheme reference number and its jurisdiction of tax
residence in accordance with this subsection (iii) and: (a) a UK Borrower making
a payment to that Lender has not made a UK Borrower DTTP Filing in respect of
that Lender; or (b) a UK Borrower making a payment to that Lender has made a UK
Borrower DTTP Filing but (A) that UK Borrower DTTP Filing has been rejected by
HM Revenue & Customs; or (B) HM Revenue & Customs have not given the UK Borrower
authority to make payments to that Lender without a UK Tax Deduction within 60
days of the date of the UK Borrower DTTP Filing, and in each case, the UK
Borrower has notified that Lender in writing, that Lender and the UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for that UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.


(ii)If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsection (i) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Loan(s) unless that Lender otherwise agrees.


(iii)A UK Borrower shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of that UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant UK Treaty Lender.


(iv)A UK Qualifying Non-Bank Lender which becomes a party to this Agreement
gives a UK Tax Confirmation to any UK Borrower by entering into this Agreement.
A UK Qualifying Non-Bank Lender shall promptly notify any UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.


(v)Each Lender in respect of a UK Borrower which becomes a party to this
Agreement after the date of this Agreement shall indicate in the Assignment and
Assumption, and for the benefit of the Administrative Agent and without
liability to any Borrower, which of the following categories it falls in: (a)
not a UK Qualifying Lender; (b) a UK Qualifying Lender (other than a UK Treaty
Lender); or (c) a UK Treaty Lender. If a Lender fails to indicate its status in
accordance with this subsection (vi) then such Lender shall be treated for the
purposes of this Agreement (including by each UK Borrower) as if it is not a UK
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform each UK Borrower).


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Loan Parties and the
Administrative Agent in writing of its legal inability to do so, including in
respect of subsections (g) and (h) above.




33

--------------------------------------------------------------------------------





(i)    Payments by UK Borrowers. A payment shall not be increased under
paragraph (b) above by reason of a UK Tax Deduction, if on the date on which the
payment falls due:


(i)the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or double
taxation agreement in force with the UK or any published practice or published
concession of any relevant taxing authority; or


(ii)the relevant Lender is a UK Qualifying Lender solely by virtue of subsection
(a)(ii) of the definition of “UK Qualifying Lender” and: (A) an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the UK ITA which relates to the payment and that Lender has
received from the UK Borrower making the payment a certified copy of that
Direction; and (B) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made; or


(iii)the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (a)(ii) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender has not given a UK Tax Confirmation to the UK Borrower; and (B)
the payment could have been made to the Lender without any UK Tax Deduction if
the Lender had given a UK Tax Confirmation to the UK Borrower, on the basis that
the UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or


(iv)the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsection (h)(i) above.


(j)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (j) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (j), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(k)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


SECTION 2.19 Inability to Determine Rates. Unless and until a Replacement Rate
is implemented in accordance with the last paragraph of this Section 2.19, if,
on or prior to the first day of any Interest Period (an “Affected Interest
Period”):


(a)(A) deposits are not being offered to banks in the London interbank market
for the applicable amount, currency and Interest Period of a LIBO Rate Loan or
(B) by reason of circumstances affecting the London interbank market for the
applicable currency, the “LIBO Rate” cannot be determined pursuant to the
definition thereof for the applicable amount and Interest Period of such LIBO
Rate Loan, or


34

--------------------------------------------------------------------------------







(b)the Required Lenders determine that for any reason in connection with any
request for a LIBO Rate Loan or a conversion thereto or a continuation thereof
that the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan,


the Administrative Agent will promptly so notify the Parent and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans in
the applicable currency (including, if the applicable currency is Dollars, the
utilization of the LIBO Rate component in determining the ABR) shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, a Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for ABR Loans in the amount specified therein.


Notwithstanding anything to the contrary in Section 2.19 above, if the
Administrative Agent (acting on the instructions of the Required Lenders) has
made the determination (such determination to be conclusive absent manifest
error) that (i) the circumstances described in subsections (a) or (b) above have
arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency, or (iii) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent (acting on the instructions
of the Required Lenders) and the Parent may, to the extent practicable,
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in subsections (a) or (b) above or limbs (i) or
(ii) of this paragraph occurs with respect to the Replacement Rate or (B) the
Administrative Agent (acting on the instructions of the Required Lenders)
notifies the Parent that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate.


In connection with the establishment and application of the Replacement Rate,
this Agreement and the other Loan Documents shall be amended solely with the
consent of the Administrative Agent (acting on the instructions of the Required
Lenders) and the Parent, as may be necessary or appropriate, in the opinion of
the Administrative Agent (acting on the instructions of the Required Lenders),
to effect the provisions of this Section 2.19. Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 10.02(b)), such amendment shall become effective without any
further action or consent of any other party to this Agreement. To the extent
the Replacement Rate is approved by the Administrative Agent (acting on the
instructions of the Required Lenders) and the Parent in connection with this
paragraph, the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (acting on the instructions of the Required Lenders). In no event shall
the Replacement Rate be less than 0.00%.


SECTION 2.20 Illegality. If it becomes unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund, issue or maintain its participation in any Loan or it becomes
unlawful for any Affiliate of a Lender for that Lender to do so:


(a)that Lender shall promptly notify the Administrative Agent upon becoming
aware of that event and the Administrative Agent shall promptly notify the
Parent;


(b)upon the Administrative Agent notifying the Parent, the Commitment of that
Lender will be immediately cancelled; and


(c)each Borrower shall repay that Lender's participation in the Loans made to
that Borrower on the last day of the Interest Period for each Loan occurring
after the Administrative Agent has notified the Parent or, if earlier, the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no


35

--------------------------------------------------------------------------------





earlier than the last day of any applicable grace period permitted by law).


SECTION 2.21 Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.17, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall (at the request of such Loan Party) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.17 or 2.18, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Parent hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
2.17, or if any Loan Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.17 or Section 2.18) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:


(i)the Parent shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 10.04;


(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or a Loan Party (in the case of all other amounts);


(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.17 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments
thereafter;


(iv)
such assignment does not conflict with Applicable Law; and



(v)in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.


Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 8.06.


SECTION 2.22 Reserved.


SECTION 2.23 Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer


36

--------------------------------------------------------------------------------





a Defaulting Lender, to the extent permitted by Applicable Law:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.02(b).


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Parent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Parent, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Parties as a result of any judgment of
a court of competent jurisdiction obtained by such Loan Parties against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and no Loan Party shall be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(b)Defaulting Lender Cure. If the Parent and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Loan Party while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(c)Termination of Defaulting Lender. The Parent may terminate the unused amount
of the Commitment of any Lender that is a Defaulting Lender upon not less than
15 Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section
2.23(a)(ii) will apply to all amounts thereafter paid by the Parent for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the Loan
Parties, the Administrative Agent or any Lender may have against such Defaulting
Lender.


37

--------------------------------------------------------------------------------







SECTION 2.24 Increases in Commitments.


(a)Request for Increase. The Parent may, at any time from the Closing Date to
and including the date falling 60 days prior to the Commitment Termination Date,
by notice to the Administrative Agent (who shall promptly (and in any event
within two (2) Business Days) notify the Lenders), request an increase in the
Commitments (each such increase, an “Incremental Commitment”) by an aggregate
amount (for all such requests) not exceeding $400,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of the lesser of (x)
$50,000,000 (or such lesser amount as may be approved by the Administrative
Agent) and (y) the entire remaining amount of increases available under this
Section and (ii) the Parent shall make no more than a total of three requests
for increases of Commitments under this Section.


(b)Offer Period. The Incremental Commitments notice from the Parent shall be
open only for acceptance by the Lenders for a period of 10 Business Days from
the date on which the Administrative Agent receives such notice (the “Offer
Period”) and shall specify the amount of the proposed Incremental Commitments
and the proposed date on which the Incremental Commitments are to become
effective. The allocation of the Incremental Commitments shall first be
requested from the existing Lenders in the same proportion that the Total Credit
Exposure held by each Lender bears to the Total Credit Exposures of all Lenders.
Each existing Lender that is willing to provide all or part of such Incremental
Commitments shall confirm its commitment to do so and its agreement to assume
Incremental Commitments by delivering an executed Incremental Commitments
confirmation notice to the Parent and the Administrative Agent by no later than
the last day of the Offer Period.


(c)Other Lenders. If, following receipt of the confirmations referred to in
paragraph (b) above, there remains a portion of the Incremental Commitments that
the existing Lenders have not agreed to provide, the Parent may, at its
discretion, seek commitments from any other Eligible Assignee to provide all or
part of the Incremental Commitments shortfall. Any such Eligible Assignee that
is willing to provide all or any of the Incremental Commitments shall deliver to
the Parent and the Administrative Agent an executed Joinder Agreement confirming
the Incremental Commitments it is willing to provide and agreeing to become a
Lender and a party to this Agreement on the Incremental Commitment Effective
Date. Any such additional Lender shall not be paid an arrangement fee or similar
fee in respect of its Incremental Commitment at a rate that is higher than any
fee paid to any Lender in connection with their Incremental Commitments.


(d)Any existing Lender or other Person that is an Eligible Assignee that agrees
to provide an Incremental Commitment (each, an “Incremental Lender”) shall be
subject to the consent (in each case, not to be unreasonably withheld or
delayed) of the Administrative Agent. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to increase its
Commitment, or to provide a Commitment, pursuant to this Section and any
election to do so shall be in the sole discretion of such Lender.


(e)Terms of Incremental Commitments. The Administrative Agent and the Parent
shall determine the effective date for such increase pursuant to this Section
(an “Incremental Commitment Effective Date”) and, if applicable, the final
allocation of such increase among the Persons providing such increase; provided
that such date shall be a Business Day at least 10 Business Days after delivery
of the request for such increase (unless otherwise approved by the
Administrative Agent) and at least 30 days prior to the Commitment Termination
Date then in effect. In order to effect such increase, the Parent, the
applicable Incremental Lender(s) and the Administrative Agent (but no other
Lenders or Persons) shall enter into one or more Joinder Agreements, each in
form and substance satisfactory to the Parent and the Administrative Agent,
pursuant to which the applicable Incremental Lender(s) will provide the
Incremental Commitment(s). Effective as of the applicable Incremental Commitment
Effective Date, subject to the terms and conditions set forth in this Section,
each Incremental Commitment shall be a Commitment (and not a separate facility
hereunder), each Incremental Lender providing such Incremental Commitment shall
be, and have all the rights of, a Lender, and the Loans made by it on such
Incremental Commitment Effective Date pursuant to this Section shall be Loans,
for all purposes of this Agreement.


(f)Conditions to Effectiveness. Notwithstanding the foregoing, the increase in
the Commitments pursuant to this Section shall not be effective with respect to
any Incremental Lender unless:


(i)no Default or Event of Default shall have occurred and be continuing on the


38

--------------------------------------------------------------------------------





Incremental Commitment Effective Date and after giving effect to such increase;


(ii)the Parent shall be in pro forma compliance with Section 6.12 after giving
effect to such increase, calculated based on the most recently delivered
financial statements under Section 5.01(a) or 5.01(b);
(iii)the representations and warranties contained in this Agreement are true and
correct on and as of the Incremental Commitment Effective Date and after giving
effect to such increase, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);


(iv)the Administrative Agent shall have received one or more Joinder Agreements
contemplated above, providing for Incremental Commitments in the amount of such
increase; and


(v)the Administrative Agent shall have received in form and substance
satisfactory to it such legal opinions and other documents reasonably requested
by the Administrative Agent in connection therewith.


As of such Incremental Commitment Effective Date, upon the Administrative
Agent’s receipt of the documents required by this paragraph (f), the
Administrative Agent shall record the information contained in the applicable
Joinder Agreement(s) in the Register and give prompt notice of the increase in
the Commitments to the Parent and the Lenders (including each Incremental
Lender).


(g)Adjustments to Revolving Outstandings. On each Incremental Commitment
Effective Date, if there are Loans then outstanding, the Borrowers shall prepay
such Loans (and pay any additional amounts required pursuant to Section 2.16 in
connection therewith), and borrow Loans from the Incremental Lender(s), as shall
be necessary in order that, after giving effect to such prepayments and
borrowings, all Loans will be held ratably by the Lenders (including the
Incremental Lender(s)) in accordance with their respective Commitments after
giving effect to the applicable Incremental Commitment(s) and any prepayments or
borrowings made pursuant to this paragraph (g) may be made on a non -pro rata
basis in order to effect the purpose of this paragraph (g).


ARTICLE III


REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:


SECTION 3.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, except,
in each case referred to in clause (a) (other than with respect to each Loan
Party), (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


SECTION 3.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which any Loan Party is a party or affecting
any Loan Party or the properties of any Loan Party or any Subsidiary of a Loan
Party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Loan Party or any Subsidiary of a
Loan Party or its property is subject or (c) violate any Law.




39

--------------------------------------------------------------------------------





SECTION 3.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, actions or notices that
have been duly obtained, taken or made and in full force and effect.


SECTION 3.04 Execution and Delivery; Binding Effect. This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party, enforceable against each Loan Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.


SECTION 3.05 Financial Statements; No Material Adverse Effect.


(a)Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein. The
unaudited consolidated balance sheet of the Parent and its Subsidiaries and the
related consolidated statements of income or operations, Shareholders' Equity
and cash flows for the fiscal quarter ended on June 30, 2018 were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby, subject to the absence of notes and to normal year-end audit
adjustments.


(b)No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no event or circumstance that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


SECTION 3.06 Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of any Loan Party,
threatened, at Law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary of a Loan Party or
against any of their properties or revenues that (a) if adversely determined,
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (b) purport to affect or pertain to this Agreement or
any other Loan Document or any of the transactions contemplated hereby.


SECTION 3.07 No Material Adverse Effect; No Default. Neither any Loan Party nor
any Subsidiary thereof is in default under or with respect to any Contractual
Obligation that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


SECTION 3.08 Property.


(a)Ownership of Properties. Each Loan Party and its Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


(b)Intellectual Property. Each Loan Party and its Subsidiaries owns, licenses or
possesses the right to use all of the trademarks, tradenames, service marks,
trade names, copyrights, patents, franchises, licenses and other intellectual
property rights that are necessary for the operation of their respective
businesses, as currently conducted, business, and the use thereof by each Loan
Party and its Subsidiaries does not conflict with the rights of any other
Person, except to the extent that such failure to own, license or possess or
such conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The conduct of the business of each
Loan Party or any of its Subsidiaries as currently conducted or as


40

--------------------------------------------------------------------------------





contemplated to be conducted does not infringe upon or violate any rights held
by any other Person, except to the extent that such infringements and
violations, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Loan Party, threatened
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.


SECTION 3.09 Taxes.


(a)Each Loan Party and its Subsidiaries have filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (i) Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP or (ii) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.


(b)Each Loan Party is resident for Tax purposes only in the country of its
incorporation.


(c)As of the Closing Date, no UK Borrower is required to make any deduction for
or on account of Tax from any payment it may make under a Loan Document to a UK
Qualifying Lender.


SECTION 3.10 Disclosure.


(a)Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which that Loan
Party or any of its Subsidiaries is subject, and all other matters known to it,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. The reports, financial statements, certificates
and other written information (other than projected or pro forma financial
information) furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).


(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.




SECTION 3.11 Compliance with Laws. Each of the Loan Parties and its Subsidiaries
is in compliance with the requirements of all Laws (including Environmental
Laws) and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to so comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.


SECTION 3.12 ERISA Compliance.


(a)Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Laws and (ii) each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS, or the Plan is covered by
an opinion issued to a pre-approved plan document sponsor, and, to the knowledge
of any Loan Party, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.


41

--------------------------------------------------------------------------------







(b)There are no pending or, to the knowledge of any Loan Party, threatened or
contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.


(c)No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.


(d)The present value of all accrued benefits under each Pension Plan (based on
those assumptions used to fund such Pension Plan) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Pension Plan allocable to such
accrued benefits by a material amount. As of the most recent valuation date for
each Multiemployer Plan, the potential liability of any Loan Party or any ERISA
Affiliate for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero.


(e)To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable requirements
of Law and has been maintained, where required, in good standing with applicable
regulatory authorities, except to the extent that the failure so to comply could
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan that is funded,
determined as of the end of the most recently ended fiscal year of the Parent or
its Subsidiaries, as applicable, on the basis of actuarial assumptions, each of
which is reasonable, did not exceed the current value of the property of such
Foreign Plan by a material amount, and for each Foreign Plan that is not funded,
the obligations of such Foreign Plan are properly accrued.


SECTION 3.13 Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent nor any of its Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) knows of any basis for any permit, license or other
approval required under any Environmental Law to be revoked, canceled, limited,
terminated, modified, appealed or otherwise challenged, (c) has or could
reasonably be expected to become subject to any Environmental Liability, (d) has
received notice of any claim, complaint, proceeding, investigation or inquiry
with respect to any Environmental Liability (and no such claim, complaint,
proceeding, investigation or inquiry is pending or, to the knowledge of the
Borrower, is threatened or contemplated) or (e) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of the Parent or any of its Subsidiaries.


SECTION 3.14 Margin Regulations. No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Credit Extension
hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of a Borrower only or of the Group on a consolidated basis)
will be Margin Stock.


SECTION 3.15 Net Worth. On the date of this Agreement, the Consolidated Net
Worth of the Parent is not less than $2,300,000,000.


SECTION 3.16 Investment Company Act. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.17 Center of Main Interests and Establishments. In relation to each
Loan Party incorporated in a member state of the European Union, for the
purposes of The Council of the European Union


42

--------------------------------------------------------------------------------





Regulation No. 1346/2000 on Insolvency Proceedings (the "Regulation"), its
center of main interest (as that term is used in Article 3(1) of the Regulation)
is situated in its jurisdiction of incorporation and it has no "establishment"
(as that term is used in Article 2(h) of the Regulations) in any other
jurisdiction.


SECTION 3.18 Sanctions; Anti-Corruption.


(a)None of the Parent, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Parent or any of its Subsidiaries is an
individual or entity (“person”) that is, or is owned or controlled by persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Bermuda Monetary Authority or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions (including, Crimea, Cuba, Iran, North Korea and Syria).


(b)The Parent, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Parent, the agents of the Parent and its
Subsidiaries, are in compliance with all applicable Sanctions and with the
Bribery Act 2010 of the United Kingdom, the Foreign Corrupt Practices Act of
1977 and the PATRIOT Act, each as amended, and the rules and regulations
thereunder (the “FCPA”, the “Bribery Act” and the PATRIOT Act respectively) and
any other applicable anti-corruption and anti-money laundering law. None of the
Parent, its Subsidiaries and their respective directors, officers and employees
and, to the knowledge of the Parent, the agents of the Parent and its
Subsidiaries, are under investigation by any Governmental Authority for an
alleged breach of Sanctions, the Bribery Act, the FCPA, the PATRIOT Act or any
other applicable anti-corruption or anti-money laundering law. The Parent and
its Subsidiaries have instituted and maintain policies and procedures designed
to promote and achieve continued compliance with applicable Sanctions, the
Bribery Act, the FCPA, the PATRIOT Act and any other applicable anti-corruption
and anti-money laundering laws.


SECTION 3.19 Solvency. Each Loan Party is Solvent.


SECTION 3.20 Group Structure Chart.    As of the date of this Agreement, the
Group Structure Chart is true complete and accurate in all material respects.


SECTION 3.21 Ownership.    Each of the Loan Parties is a direct or indirect
Wholly- Owned Subsidiary of the Parent.


SECTION 3.22 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


ARTICLE IV


CONDITIONS


SECTION 4.01 Closing Date. The obligation of each Lender to make Credit
Extensions hereunder is subject to the satisfaction (or waiver in accordance
with Section 10.02) of the following conditions (and, in the case of each
document specified in this Section to be received by the Administrative Agent,
such document shall be in form and substance satisfactory to the Administrative
Agent):


(a)Executed Counterparts. The Administrative Agent shall have received from each
party thereto a counterpart signed on behalf of such party of this Agreement and
the Fee Letters.


(b)Certificates. The Administrative Agent shall have received such customary
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Loan Documents (including provision of specimen
signatures for all authorized signatories who will sign any Loan Documents or
related documents on behalf of any Loan Party).


(c)Corporate Documents. The Administrative Agent shall have received such other
documents and certificates (including Organizational Documents, good standing
certificates or their equivalent in


43

--------------------------------------------------------------------------------





each applicable jurisdiction and the Group Structure Chart) as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party and any other legal matters
relating to each Loan Party, the Loan Documents or the transactions contemplated
thereby.


(d)Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an opinion of Drinker Biddle & Reath LLP, New York and Delaware counsel
to the Loan Parties, addressed to the Administrative Agent and the Lenders and
dated the Closing Date, in form and substance satisfactory to the Administrative
Agent (and the Parent hereby instructs such counsel to deliver such opinion to
such Persons).


(e)Opinions of Counsel to Administrative Agent. The Administrative Agent shall
have received opinions of (i) Ashurst LLP, English counsel to the Administrative
Agent, and (ii) Appleby (Bermuda) Limited, Bermuda counsel to the Administrative
Agent, each addressed to the Administrative Agent and the Lenders and dated the
Closing Date, in form and substance satisfactory to the Administrative Agent
(and the Administrative Agent hereby instructs such counsel to deliver such
opinion to such Persons).


(f)Fees and Expenses. Each Loan Party shall have paid all fees, costs and
expenses (including all reasonable and documented legal fees and expenses)
agreed in writing to be paid by it to the Agents and the Lenders in connection
herewith (including pursuant to the Fee Letters) to the extent due (and, in the
case of expenses (including legal fees and expenses), to the extent that
statements for such expenses shall have been delivered to the Parent on or prior
to the Closing Date).


(g)Termination of Existing Credit Agreement. The Parent shall have provided to
the Administrative Agent evidence satisfactory to the Administrative Agent that
the revolving credit facility agreement dated as of September 16, 2014 between,
among others, the Parent, the lenders party thereto and National Australia Bank
Limited as agent (as amended from time to time) has been or concurrently with
the initial Credit Extension will be terminated, all amounts due and payable
thereunder have been paid or concurrently with the initial Credit Extension will
be paid in full and (if applicable) all guarantees and Liens thereunder have
been or concurrently with the initial Credit Extension will be released.


(h)KYC Information. Each Loan Party shall have provided to any Lender such
documentation and other information that such Lender may reasonably require
connection with applicable "know your customer" and anti-money-laundering rules
and regulations, including the PATRIOT Act, including, in respect of any Loan
Party that qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certificate in relation to such
Loan Party


(i)Financial Statements. The Administrative Agent shall have received the
unaudited consolidated balance sheet of the Parent and its Subsidiaries and the
related consolidated statements of income or operations, Shareholders' Equity
and cash flows for the fiscal quarter ended on June 30, 2018.


(j)Government Approvals. The Loan Parties shall have obtained all necessary
authorizations from Governmental Authorities in connection with the entry into
and performance of the transactions contemplated by the Loan Documents (and for
the validity or enforceability of the Loan Documents).


(k)Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Parent, confirming (x) satisfaction of the conditions set forth in this Section
4.01, (y) that the representations and warranties of each Loan Party set forth
in this Agreement and in any other Loan Document are true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the Closing Date
(or, in the case of any such representation or warranty expressly stated to have
been made as of a specific date, as of such specific date) and (z) that no
Default has occurred and is continuing.


(l)Other Documents. The Administrative Agent shall have received such other
authorizations or documents as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request in connection with the entry
into and performance of the transactions contemplated by any Loan Document or
for the validity and enforceability of any Loan Document.




44

--------------------------------------------------------------------------------





Without limiting the generality of Section 8.03(c), for purposes of determining
satisfaction of the conditions specified in this Section, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


The Administrative Agent shall notify the Parent and the Lenders of the Closing
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Credit Extensions hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) at or prior to 12:00 p.m. (New York City
time) on August 20, 2018 (and, in the event that such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to make a Credit Extension (including the initial Credit Extension) is
additionally subject to the satisfaction of the following conditions:


(a)the Administrative Agent shall have received a written Borrowing Request in
accordance with the requirements hereof;


(b)the representations and warranties of each Loan Party set forth in this
Agreement and in any other Loan Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Credit Extension (or, in the case of any such representation or warranty
expressly stated to have been made as of a specific date, as of such specific
date); and


(c)no Default shall have occurred and be continuing or would result from such
Credit Extension or from the application of proceeds thereof.


Each Borrowing Request hereunder and each Credit Extension shall be deemed to
constitute a representation and warranty by the Loan Parties on and as of the
date of the applicable Credit Extension as to the matters specified in clauses
(b) and (c) above in this Section.


ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full, each Loan Party covenants and agrees with the Lenders
that:


SECTION 5.01 Financial Statements.    The Parent will procure that each Loan
Party furnish to the Administrative Agent for distribution to each Lender:


(a)as soon as available, and in any event within 120 days (or 75 days in respect
of the Parent) after the end of each of its fiscal years (or, if earlier, 5 days
after the date required to be filed with the SEC) (commencing with the fiscal
year ended December 31, 2018), (i) a consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income or operations, Shareholders' Equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, audited and accompanied by a report and
opinion of independent public accountants of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards (and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition, results of operations, Shareholders' Equity
and cash flows of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (ii) the management prepared
financial statements of each Loan Party other than the Parent as at the end of
such fiscal year and the related statements of income or operations,
shareholders' equity and cash flows for such fiscal year of such Loan Party
setting forth in each case in comparative form the figures for the previous
fiscal year, to the effect that such management prepared financial statements
present fairly in all material respects


45

--------------------------------------------------------------------------------





the financial condition, results of operations, shareholders' equity and cash
flows of such Loan Party in accordance with GAAP consistently applied;


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended September 30, 2018):


(i)a consolidated balance sheet of the Parent and its Subsidiaries as at the end
of such fiscal quarter, the related consolidated statements of income or
operations, Shareholders' Equity and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of the Parent as fairly
presenting in all material respects the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes; and


(ii)management prepared financial statements of each Loan Party other than the
Parent as at the end of such fiscal quarter, the related statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of such Loan Party's fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of such Loan Party as
fairly presenting in all material respects the financial condition, results of
operations, shareholders' equity and cash flows of such Loan Party in accordance
with GAAP consistently applied, subject only to normal year-end audit
adjustments and the absence of notes; and


(c)as soon as it is available, but in any event within 120 days after the end of
each fiscal year of the Parent, an actuarial report of the Group (on a
consolidated basis) on the sufficiency of its consolidated loss and loss
adjustment expense reserves, which report shall be prepared by the Group's duly
qualified internal team of actuaries.


SECTION 5.02 Certificates; Other Information. The Parent will deliver to the
Administrative Agent for distribution to each Lender:


(a)concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed certificate signed by a Responsible
Officer of the Parent (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and (iii)
setting forth a calculation of the guarantor coverage ratio set forth in Section
5.15;


(b)promptly after the same are publicly available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements that the Parent or any Subsidiary
may file or be required to file with the SEC or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, and not otherwise required to be delivered pursuant hereto;


(c)promptly after the furnishing thereof, copies of any material request or
notice received by the Parent or any Subsidiary, or any statement or report
furnished by the Parent or any Subsidiary to any holder of debt securities of
the Parent or any Subsidiary, pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished pursuant
hereto;


(d)promptly after receipt thereof by the Parent or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other similar inquiry by such agency regarding
financial or other operational results of the Parent or any Subsidiary thereof;
and




46

--------------------------------------------------------------------------------





(e)promptly following any request therefor, (i) such other information regarding
the operations, business or financial condition of the Parent or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may from time to time
reasonably request; or (ii) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the Bribery Act, the FCPA,
the PATRIOT Act or other applicable anti- money laundering laws.


Documents required to be delivered pursuant to Section 5.01(a) or (b) or Section
5.02(b) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Parent shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.


SECTION 5.03 Notices. The Parent will promptly notify the Administrative Agent
and each Lender of:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting any
Loan Party or any Affiliate thereof, including pursuant to any applicable
Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to have a
Material Adverse Effect;


(c)the occurrence of any ERISA Event that, either individually or together with
any other ERISA Events, could reasonably be expected to have a Material Adverse
Effect;


(d)notice of any action arising under any Environmental Law or of any
noncompliance by any Loan Party or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;


(e)any material change in accounting or financial reporting practices by any
Loan Party;


(f)any change in the Credit Ratings from a Credit Rating Agency, or the
placement by a Credit Rating Agency of any Loan Party on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or the
cessation by a Credit Rating Agency of, or its intent to cease, rating any Loan
Party’s debt; and


(g)any matter or development that has had or could reasonably be expected to
have a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the relevant Loan Party setting forth the details of
the occurrence requiring such notice and stating what action the relevant Loan
Party has taken and proposes to take with respect thereto.


SECTION 5.04 Preservation of Existence, Etc. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
6.03 or 6.04; (b) take all reasonable action to maintain all rights, licenses,
permits, privileges and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its


47

--------------------------------------------------------------------------------





Subsidiaries to, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order and condition (ordinary wear and tear
excepted) and (b) make all necessary repairs thereto and renewals and
replacements thereof.


SECTION 5.06 Maintenance of Insurance. Each Loan Party will, and will cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the relevant Loan Party and its
Subsidiaries) as are customarily carried under similar circumstances by such
Persons.


SECTION 5.07 Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay, discharge or otherwise satisfy as the same shall
become due and payable, all of its obligations and liabilities, including Tax
liabilities, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the relevant Loan Party or such Subsidiary, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


SECTION 5.08 Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.


SECTION 5.09 Environmental Matters. Except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect, each Loan
Party will, and will cause each of its Subsidiaries to, (a) comply with all
Environmental Laws, (b) obtain, maintain in full force and effect and comply
with any permits, licenses or approvals required for the facilities or
operations of such Loan Party or any of its Subsidiaries, and (c) conduct and
complete any investigation, study, sampling or testing, and undertake any
corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and clean up all Hazardous Materials present or
released at, on, in, under or from any of the facilities or real properties of
such Loan Party or any of its Subsidiaries.


SECTION 5.10 Books and Records. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of such Loan Party or such Subsidiary, as the case may be.


SECTION 5.11 Inspection Rights. Each Loan Party will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of such Loan Party and at such reasonable times during
normal business hours and as often as may be reasonably requested; provided
that, other than with respect to such visits and inspections during the
continuation of an Event of Default, (a) only the Administrative Agent on behalf
of the Lender may exercise rights under this Section and (b) the Administrative
Agent shall not exercise such rights more often than two times during any
calendar year; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing under this Section at
the expense of such Loan Party and at any time during normal business hours and
without advance notice.


SECTION 5.12 Use of Proceeds. The Borrowers will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for general corporate purposes of
the Group, including acquisitions permitted under this Agreement, not in
contravention of any Law or of any Loan Document.


SECTION 5.13 Sanctions; Anti-Corruption Laws. Each Loan Party will maintain in
effect policies and procedures designed to promote compliance by such Loan
Party, its Subsidiaries, and their respective


48

--------------------------------------------------------------------------------





directors, officers, employees, and agents with applicable Sanctions and with
the Bribery Act, the FCPA and any other applicable anti-corruption and
anti-money laundering laws.


SECTION 5.14 Bermuda Solvency Coverage Ratio. The Parent shall ensure at all
times that the Group Enhanced Capital Resources exceed 100 percent of the Group
Enhanced Capital Requirement.


SECTION 5.15 Guarantors. The Parent shall ensure at all times after the Closing
Date that Guarantors with positive Net Worth shall have an aggregate Net Worth
(excluding the Parent and calculated quarterly on a consolidated basis) of not
less than 80% of Consolidated Net Worth of the Parent. This covenant shall be
tested quarterly at the end of each fiscal quarter. If, based on the financial
statements most recently delivered pursuant to Section 5.01(a) or 5.01(b), the
aggregate Net Worth of Guarantors with positive Net Worth (excluding the Parent
and calculated quarterly on a consolidated basis) is not at least 80% of the
Consolidated Net Worth of Parent, then within 30 days of delivery of such
financial statements the Parent shall either (a) take such action as it deems
appropriate to increase the Net Worth of the Guarantors so that the foregoing
requirement is satisfied or (b) cause such other members of the Group to become
Guarantors such that the foregoing requirement is satisfied, and in each case
deliver evidence of such compliance to the Administrative Agent. Subject to
compliance with any client identification or know-your-customer requirements the
Administrative Agent or the Lenders may have, the Parent may request that any of
its Wholly-Owned Subsidiaries become a Guarantor hereunder by delivering an
executed counterpart of a Guarantor Joinder Agreement or comparable guaranty
documentation reasonably satisfactory to the Administrative Agent within ten
(10) Business Days of becoming aware of that the test set out in this Section
5.16 is not or will not be met (or such longer time period agreed to by the
Administrative Agent in its reasonable discretion) (it being understood that
such Guarantor Joinder Agreement or comparable guaranty documentation shall be
accompanied by documentation with respect thereto substantially consistent with
the documentation delivered pursuant to Section 4.01(c)). If requested by the
Administrative Agent, the Administrative Agent shall receive an opinion or
opinions of counsel for the Parent in form and substance reasonably satisfactory
to the Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any such Guarantor Joinder Agreement or
comparable guaranty documentation delivered pursuant to this Section 5.15, dated
as of the date of such Guarantor Joinder Agreement or comparable guaranty
documentation.


ARTICLE VI


NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and all Obligations have
been paid in full, each Loan Party covenants and agrees with the Lenders that:


SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:


(a)Indebtedness under the Loan Documents;


(b)Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;


(c)
Guarantees:



(i)of any Loan Party or any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of such Loan Party or any Wholly-Owned Subsidiary;


(ii)given in respect of netting or set-off arrangements permitted pursuant to
Section 6.02(m);


(iii)given by the Parent in the ordinary course of its insurance business
excluding, for the avoidance of doubt, any Guarantee of Indebtedness which
Indebtedness is not otherwise permitted


49

--------------------------------------------------------------------------------





under this Section 6.01;


(iv)not otherwise permitted hereunder made in the ordinary course of business in
an aggregate amount not exceeding $100,000,000,


provided that no new Guarantees of Indebtedness will be permitted at any time
after the occurrence of a Default which is continuing, other than Guarantees of
Indebtedness provided in the ordinary course of trading by members of the Group
which are not Loan Parties;


(d)obligations (contingent or otherwise) of a Loan Party or any Subsidiary
existing or arising under any Swap Contract entered into in compliance with
Section 6.17;


(e)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness (i) exists at the time such Person becomes a
Subsidiary and is not created or increased or has its maturity date extended
(other than by the waiver of any applicable change of control provision) in
contemplation of, or in connection with, or since such Person becoming a
Subsidiary and (ii) remains outstanding for a period of no more than six months
following that acquisition;


(f)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;


(g)Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;


(h)Acquisition SPV Indebtedness in an aggregate principal amount not exceeding
25% of Consolidated Net Worth at any time outstanding;


(i)Indebtedness incurred pursuant to any letter of credit or its equivalent in
the ordinary course of business;


(j)other Indebtedness of any member of the Group that is not a Loan Party in an
aggregate principal amount for all such Indebtedness under this paragraph (j)
not exceeding 5% of Consolidated Net Worth at any time outstanding; and


(k)other Indebtedness of a Loan Party that would not cause a breach of Section
6.12 and which is unsecured and ranks pari passu with, or is subordinated to,
any rights or claims of the Lenders under any of the Loan Documents.


SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.01(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 6.01(b);


(b)Liens for Taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with


50

--------------------------------------------------------------------------------





respect thereto are maintained on the books of the applicable Person;


(d)pledges or deposits in the ordinary course of business in connection with (i)
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) public utility
services provided to a Loan Party or a Subsidiary;


(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of a Loan Party and its Subsidiaries;


(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(j);


(h)any Lien existing on any property or asset prior to the acquisition thereof
by a Loan Party or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of, in connection with or since such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iv) such Lien is removed or discharged
within six months of such acquisition or such Person becoming a Subsidiary
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, or replacement;


(i)Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;


(j)any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;


(k)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower and its Subsidiaries, or (ii)
secure any Indebtedness;


(l)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


(m)any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of members of the Group but only so long as (A) such
arrangement does not permit credit balances of Loan Parties to be netted or
set-off against debit balances of members of the Group which are not Loan
Parties and (B) such arrangement does not give rise to other Lien over the
assets of Loan Parties in support of liabilities of members of the Group which
are not Loan Parties;


(n)Liens provided by an Acquisition SPV to the provider of any credit facilities
constituting Acquisition SPV Indebtedness over all or part of the assets of that
Acquisition SPV or any limited recourse Liens provided by any Holding Company of
an Acquisition SPV over all or part of the Equity Interests or other ownership
interests held in that Acquisition SPV;




51

--------------------------------------------------------------------------------





(o)Liens created by a member of the Group in support of a letter of credit or
its equivalent in the ordinary course of business of the relevant member of the
Group;


(p)Liens arising by virtue of trust arrangements, withheld balances,
administrative accounts, or any other collateral or security arrangements
incurred in connection with any Policies, Reinsurance Agreements or related
agreements in the ordinary course of business or capital support agreements or
any other agreements by the Loan Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Loan Parties
guaranteeing the obligations of any Insurance Subsidiary under any Policies or
Reinsurance Agreements in each case entered into in the ordinary course of
business; and


(q)Liens securing Indebtedness and other obligations in an aggregate amount not
exceeding 2.5% of Consolidated Net Worth at any time outstanding.


SECTION 6.03 Fundamental Changes.    No Loan Party will, nor will it permit any
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary may merge with (i) a Loan Party, provided that a Loan Party
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries (other than a Loan Party), provided that when any Wholly-Owned
Subsidiary is merging with another Subsidiary, a Wholly- Owned Subsidiary shall
be the continuing or surviving Person;


(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Loan Party or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly-Owned
Subsidiary, then the transferee shall either be a Loan Party or another
Wholly-Owned Subsidiary and if the transferor is a Loan Party, then the
transferee shall be a Loan Party;


(c)a Loan Party and its Subsidiaries may make Dispositions permitted by Section
6.04;


(d)any Investment permitted by Section 6.06 may be structured as a merger,
consolidation or amalgamation; and


(e)any Subsidiary may dissolve, liquidate or wind up its affairs if it owns no
material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and good standing.


SECTION 6.04 Dispositions. No Loan Party will, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:


(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;


(b)Dispositions of inventory and Investments in the ordinary course of business
(other than Equity Interests of Subsidiaries, lines of business, real property
or intellectual property);


(c)Dispositions of assets (other than Equity Interests of Subsidiaries, lines of
business, real property or intellectual property) to the extent that such assets
are exchanged for other assets comparable or superior as to type, value and
quality;


(d)Dispositions of property by (i) any Wholly-Owned Subsidiary (which is not
itself a Loan Party) to a Loan Party or to another Wholly-Owned Subsidiary, (ii)
any Subsidiary (which is not itself a Loan Party or a Wholly-Owned Subsidiary)
to a Loan Party or to another Subsidiary or (iii) a Loan Party to another Loan
Party or a Wholly-Owned Subsidiary;


(e)Dispositions of property as a result of a casualty event involving such
property or any Disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;




52

--------------------------------------------------------------------------------





(f)
Dispositions of assets (other than cash) to an Acquisition SPV;



(g)
Dispositions permitted by Section 6.03;



(h)Dispositions of intellectual property rights that are no longer used or
useful in the business of a Loan Party and its Subsidiaries;


(i)Restricted Payments permitted by Section 6.05 and Investments permitted by
Section 6.06;


(j)Dispositions of all or part of any Investments acquired after the date of
this Agreement provided that such disposal is completed within 180 days of that
acquisition;


(k)Dispositions of assets by a Loan Party and its Subsidiaries, including
Insurance Subsidiaries, in connection with an Insurance Contract, Reinsurance
Agreement or any related agreement, in each case in the ordinary course of
business; and


(l)Dispositions by a Loan Party and its Subsidiaries not otherwise permitted
under this Section; provided that the aggregate book value of all property
Disposed of pursuant to this clause (l) in any fiscal year shall not exceed 2.5%
of Consolidated Net Worth of the Parent.


SECTION 6.05 Restricted Payments. Parent will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:


(a)the Parent may declare and make dividend payments or other distributions
payable solely in Equity Interests of the Parent;


(b)the Parent may purchase, redeem or otherwise acquire Equity Interests issued
by it with the proceeds received from the substantially concurrent issue of new
common Equity Interests;


(c)
the Parent may (i) declare or pay cash dividends to its shareholders and (ii)
purchase, redeem or otherwise acquire for cash its Equity Interests if no
Default or Event of Default exists either before or after giving effect thereto;
and



(d)the Parent may pay withholding or similar taxes payable by any future,
present or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) in connection with any repurchases of Equity Interests or the
exercise of stock options.


SECTION 6.06 Investments. No Loan Party will, and will not permit any Subsidiary
to, make any Investments, except:


(a)Investments held by a Loan Party or such Subsidiary in the form of Cash
Equivalents;


(b)(i) Investments in Subsidiaries in existence on the Closing Date, and (ii)
other Investments in existence on the Closing Date and identified on Schedule
6.06, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension;


(c)Investments of any Loan Party in any Subsidiary and Investments of any
Subsidiary in any Loan Party or in another Subsidiary;


(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)Investments consisting of the indorsement by any Loan Party or any Subsidiary
of


53

--------------------------------------------------------------------------------





negotiable instruments payable to such Person for deposit or collection in the
ordinary course of business;


(f)to the extent constituting an Investment, transactions otherwise permitted by
Sections 6.01, 6.03 and 6.05;


(g)any acquisition (A) by a member of the Group other than a Loan Party of a
company, entity, business or undertaking (or in each case, any interest in any
of them) or (B) by a Loan Party of a company or entity (or in each case any
interest in any of them), in each case:


(i)which either (y) holds (or after giving effect to the transaction or series
of transactions contemplated therewith, will hold) more than 50 percent of its
assets in or generates more than 50 percent of its revenues from the insurance,
reinsurance, asset management or insurance broking sectors or (z) for which the
majority of the liabilities of the company, entity, business or undertaking
consists of direct exposure from legacy operations to claims in lines of
business in the Group's portfolio of existing non-life run-off liabilities; and


(ii)whose gross assets would represent in aggregate less than 25 percent of the
pro forma consolidated total assets (in each case determined in accordance with
GAAP) of the Group immediately following such acquisition,


provided, that, (1) for any such acquisition by a member of the Group other than
a Loan Party, such acquisition may be effected by (x) acquisition of all or a
portion of the Equity Interests (y) subject to compliance with Section 6.03, by
way of a merger or (z) an acquisition of new business effected through a
portfolio transfer or reinsurance transaction, and (2) for any such acquisition
by a Loan Party, such acquisition may be effected by acquisition of all or a
portion of the Equity Interests of such company or entity.


(h)
the incorporation or formation of a company as a Subsidiary;



(i)any acquisition by a member of the Group of an Equity Interest from another
member of the Group to the extent that the disposal of such Equity Interest is
not otherwise restricted by Section 6.04;


(j)Investments in accordance with the investment policy of the Parent and its
Subsidiaries as approved by the board of directors (or a committee thereof) of
the Parent from time to time; and


(k)Investments not otherwise permitted under this Section; provided that the
aggregate fair value of all Investments pursuant to this clause (k) in any
fiscal year shall not exceed 2.5% of the Consolidated Net Worth of the Parent.


SECTION 6.07 Transactions with Affiliates. Each Loan Party will not, and will
not permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of a Loan Party, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such Loan
Party or such Subsidiary as would be obtainable by such Loan Party or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Loan Parties and any of their
Wholly-Owned Subsidiaries or between and among any Wholly-Owned Subsidiaries,
(b) Restricted Payments permitted by Section 6.05 and (c) Investments permitted
by Section 6.06(b), (c) or (d).


SECTION 6.08 Certain Restrictive Agreements. Except for limitations imposed by
the Loan Documents or pursuant to any applicable laws, rules or regulations of
any Governmental Authority or other insurance regulatory body, each Loan Party
will not, and will not permit any Subsidiary to, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that, directly
or indirectly, limits the ability of (a) any Subsidiary to make Restricted
Payments to a Loan Party or to otherwise transfer property to a Loan Party, (b)
any Subsidiary to Guarantee Indebtedness of a Loan Party or (c) a Loan Party or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person to secure the Obligations; provided that this clause (c) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 6.01 solely to the extent that any such
negative pledge relates to the property financed by or the subject of such
Indebtedness.


54

--------------------------------------------------------------------------------







SECTION 6.09 Changes in Fiscal Periods. Each Loan Party will not permit the last
day of its fiscal year to end on a day other than December 31 or change any Loan
Party’s method of determining its fiscal quarters.


SECTION 6.10 Changes in Nature of Business. Each Loan Party will not, and will
not permit any Subsidiary to, engage to any material extent in any business
other than those businesses conducted by such Loan Party and its Subsidiaries on
the date hereof or any business reasonably related or incidental thereto or
representing a reasonable expansion thereof.


SECTION 6.11 Restriction on Use of Proceeds. No Borrower will use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock, or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose.


SECTION 6.12 Financial Covenants.


(a)Parent Net Worth. The Consolidated Net Worth of the Parent shall at all times
not be less than the aggregate of:


(i)    $2,300,000,000; plus


(ii)50.0% of the net income available for distribution to common shareholders of
the Parent at any time after the Closing Date; plus


(iii)50.0% of the proceeds of any common stock issuance of the Parent made after
the Closing Date.


(b)Gearing Ratio. The Consolidated Financial Indebtedness of the Parent shall
not at any time be more than 35.0% of the Total Capital.


(c)The financial covenants in this Section 6.12 shall be in effect at all times
but shall be tested on each Quarter Date commencing with the first Quarter Date
after the Closing Date. The financial covenants set out in Sections 6.12(a) and
6.12(b) shall be calculated in accordance with GAAP and, in each case, shall be
tested first by reference to the quarterly consolidated balance sheet and
related financial statements and, where available, by reference to the annual
consolidated balance sheet and related financial statements (each delivered in
accordance with Section 5.01(b) and Section 5.01(a)(i) respectively). No item
shall be deducted or credited more than once in any such calculation. Where an
amount in any financial statement is not denominated in Dollars, it shall be
converted into Dollars at the rate specified in the financial statements so long
as such rate has been set in accordance with GAAP.


SECTION 6.13 Sanctions; Anti-Corruption Use of Proceeds. Each Loan Party will
not, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the Bribery Act, the FCPA or any other
applicable anti-corruption law, or (b) (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as an Agent, an
Arranger, a Lender, an underwriter, an advisor, an investor or otherwise).


SECTION 6.14 Bermuda Private Act. No Loan Party will become subject to a Private
Act which, in the reasonable determination of the Administrative Agent, would be
adverse in any material respect to the rights or interests of the Lenders.


SECTION 6.15 Share Capital. No Loan Party (other than the Parent) will issue any
Equity Interests except to another Loan Party.




55

--------------------------------------------------------------------------------





SECTION 6.16 Amendments. No Loan Party shall amend its Organizational Documents
in a way that could reasonably be expected to materially and adversely affect
the interests of the Lenders.


SECTION 6.17 Swap Contracts. No Loan Party will enter into any Swap Contract for
speculative purposes.


ARTICLE VII


EVENTS OF DEFAULT


SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:


(a)any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)any Loan Party shall fail to pay (i) any interest on any Loan, when the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days, or (ii) any fee or other amount due and
payable under this Agreement or under any other Loan Document (other than an
amount referred to in clause (a) of this Section), when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five or more Business Days;


(c)any representation or warranty made or deemed made by or on behalf of Loan
Party in or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any such representation or warranty under this
Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made;


(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, Section 5.02, Section 5.03(a), Section 5.04
(with respect to any Loan Party’s existence), Section 5.12, Section 5.13,
Sections 6.04 to 6.06 (inclusive) or Sections 6.09 to 6.16 (inclusive);


(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 10 or more Business Days after the
earlier of notice thereof by the Administrative Agent to the Parent or a Loan
Party becoming aware of the failure to comply;


(f)any Loan Party or any Subsidiary shall fail to observe or perform any
agreement or condition relating to any Indebtedness (other than Indebtedness
under the Loan Documents) having an aggregate principal amount of more than
$75,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
documents;


(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization, rehabilitation,
conservatorship, delinquency or other relief in respect of any Loan Party or any
of its Material Subsidiaries or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator,


56

--------------------------------------------------------------------------------





conservator or similar official for any Loan Party or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 45 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;


(h)any Loan Party or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (g) of this Section,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any of its
Material Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;


(i)any Loan Party or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;


(j)there is entered against any Loan Party or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $75,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage), or
(ii) a non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;


(k)an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount that could reasonably be expected to have a Material
Adverse Effect;


(l)a Change of Control shall occur or a Loan Party (other than the Parent)
ceases to be a Wholly-Owned Subsidiary of the Parent;


(m)the cessation, variation or imposition of limitations (for any reason) of any
consent, authorization, license and/or exemption which is required to enable the
Parent or any Subsidiary to carry on its business, or the taking by any
governmental, regulatory or other authority of any action in relation to the
Parent or any Subsidiary which is reasonably likely to have a Material Adverse
Effect, save that no Event of Default under this Section 7.01(m) will occur if
the failure to comply is capable of remedy and is remedied within 20 Business
Days of the earlier of (i) the Administrative Agent giving notice to the Parent
and (ii) the Parent becoming aware of the failure to comply;


(n)any fine, levy or sanctions are imposed upon any member of the Group by the
Bermuda Monetary Authority, the PRA or the FCA or by any equivalent regulatory
authority in any other jurisdiction or under the Financial Services and Markets
Act 2000 of the United Kingdom or any equivalent legislation or regulation in
any other jurisdiction which is reasonably likely to have a Material Adverse
Effect;


(o)the Guaranty or any other material provision of this Agreement or any other
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in writing the validity or enforceability of
any provision of any Loan Document; or Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document to which it is a
party, or purports in writing to revoke, terminate or rescind any such Loan
Document;


then, and in every such event (other than an event described in clause (g) or
(h) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Parent, take any or all of the following actions, at the
same or different times:


(i)terminate the Commitments, and thereupon the Commitments shall


57

--------------------------------------------------------------------------------





terminate immediately;


(ii)declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and


(iii)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and Applicable Law;


provided that, in case of any event with respect to a Loan Party or a Material
Subsidiary described in clause (g) or (h) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder, shall automatically become due and payable, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.


SECTION 7.02 Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Parent or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.23, shall be applied by the Administrative Agent as
follows:


(a)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees and disbursements and other charges of counsel payable under Section 10.03
and amounts payable under the Administrative Agency Fee Letter) payable to the
Administrative Agent in its capacity as such;


(b)second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable and documented fees and disbursements and other
charges of counsel payable under Section 10.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (b) payable to them;


(c)third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans, ratably among the Lenders in proportion to the respective
amounts described in this clause (c) payable to them;


(d)fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this
clause (d) payable to them;


(e)fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders based upon the respective aggregate
amounts of all such Obligations owing to them in accordance with the respective
amounts thereof then due and payable; and


(f)finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.


ARTICLE VIII


AGENCY


SECTION 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints National Australia Bank Limited to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as otherwise provided in Section 8.06(b), the


58

--------------------------------------------------------------------------------





provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and no Loan Party or other Person shall have any rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 8.03 Exculpatory Provisions.


(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 10.02), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by a Loan Party or a Lender.


(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


59

--------------------------------------------------------------------------------







SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


SECTION 8.06 Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Parent, to
appoint a successor, which shall be a bank with an office in New York, or an
Affiliate of any such bank with an office in New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Parent and such Person
remove such Person as Administrative Agent and, in consultation with the Parent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Parent to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent and such successor. After the


60

--------------------------------------------------------------------------------





retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.


SECTION 8.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.08 No Other Duties. Anything herein to the contrary notwithstanding,
the Arrangers, the Syndication Agents and the Documentation Agent listed on the
cover page of this Agreement shall not have any duties or responsibilities under
this Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as Lenders hereunder.


SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.03) allowed in such judicial proceeding;
and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.03. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any other Agent any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any other Agent or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any other
Agent in any such proceedings.


ARTICLE IX


GUARANTY


SECTION 9.01 Guaranty of the Obligations. The Guarantors hereby jointly and
severally guarantee to the Administrative Agent, for the ratable benefit of the
Beneficiaries, the due and punctual Payment in Full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a)) (collectively, the “Guaranteed
Obligations”).




61

--------------------------------------------------------------------------------





SECTION 9.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 9.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 9.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 9.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 9.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 9.02.


SECTION 9.03 Payment by Guarantors.    The Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of any Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
the Guarantors will immediately upon demand pay, or cause to be paid, in cash,
to the Administrative Agent for the ratable benefit of the Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrowers for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.


SECTION 9.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:


(a)this Guaranty is a guaranty of payment when due and not of collectability;


(b)this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;


(c)Administrative Agent may enforce this Guaranty upon the occurrence and during
the continuance of an Event of Default notwithstanding the existence of any
dispute between any other Loan Party and any Beneficiary with respect to the
existence of such Event of Default;


(d)the obligations of each Guarantor hereunder are independent of the
obligations of any other Loan Party of the obligations of any Loan Party, and a
separate action or actions may be brought and


62

--------------------------------------------------------------------------------





prosecuted against such Guarantor whether or not any action is brought against
any other Loan Party and whether or not such Loan Party is joined in any such
action or actions;


(e)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;


(f)any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non- judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Loan Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents; and


(g)this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document or any agreement relating to such other guaranty or security; (iii)
(the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Loan Party or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which any Loan Party
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any


63

--------------------------------------------------------------------------------





Guarantor as an obligor in respect of the Guaranteed Obligations.


SECTION 9.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any other Loan Party or any other Person with respect to the Guaranteed
Obligations, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of any Loan Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of any other Loan Party including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any other Loan Party from any cause other than payment in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e)(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 9.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.


SECTION 9.06 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been Paid in Full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against any other Loan Party or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any other Loan Party with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any other Loan Party, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been Paid
in Full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 9.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any other Loan Party or against
any collateral or security, and any rights of contribution such Guarantor may
have against any such other guarantor, shall be junior and subordinate to any
rights any Beneficiary may have against any Loan Party, to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and Paid in Full, such amount shall be
held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms hereof.


SECTION 9.07 Subordination of Other Obligations. Any Indebtedness of any Loan
Party or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing and so long
as the Administrative Agent shall have notified such Guarantor to cease
accepting payments thereunder, shall be held in trust for Administrative


64

--------------------------------------------------------------------------------





Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.


SECTION 9.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
Paid in Full and the Commitments terminated. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.


SECTION 9.09 Authority of Loan Parties.    It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Loan Party or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.
SECTION 9.10 Financial Condition of Loan Parties. Any Credit Extension may be
made to any Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Loan Party at the time of any such grant or continuation. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Loan Party. Each Guarantor has adequate means to obtain information from any
Loan Party on a continuing basis concerning the financial condition of such Loan
Party and its ability to perform its obligations under the Loan Documents and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of each Loan Party and of all circumstances bearing upon the
risk of non-payment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of any Loan
Party now known or hereafter known by any Beneficiary.


SECTION 9.11 Bankruptcy, etc.


(a)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against any other Loan Party. The obligations of Guarantors hereunder shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
other Loan Party or by any defense which any other Loan Party may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding.


(b)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Loan Party or any of
its Subsidiaries of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay Administrative Agent, or allow
the claim of Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.


(c)In the event that all or any portion of the Guaranteed Obligations are paid
by any Loan Party or any of its Subsidiaries, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.


SECTION 9.12 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 9.01 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any


65

--------------------------------------------------------------------------------





moneys due hereunder, shall have the right to bring a motion/action under New
York CPLR Section 3213.


SECTION 9.13 General Limitation on Guarantee Obligations.    In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 9.01 would otherwise, taking into account the provisions of Section
9.02, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 9.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Beneficiary or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.


ARTICLE X


MISCELLANEOUS


SECTION 10.01 Notices.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:


(i)if to a Loan Party or to Enstar (US) Inc., to it at Windsor Place, 4th Floor,
22 Queen Street, Hamilton HM11, Bermuda, Attention of Douglas Anthony (Telephone
No. +1 (441) 278-1466; Email: doug.anthony@enstargroup.com) with a copy to One
Logan Square, Suite 2000, Philadelphia, PA 19103, Attention of Audrey Taranto
(Telephone No. +1 (727) 415-7995; Email: audrey.taranto@enstargroup.com);


(ii)if to the Administrative Agent: to National Australia Bank Limited at 245
Park Avenue, 28th Floor, New York, N.Y. 10167, Attention of Marie Healey / Judy
Esposito (Telephone No. 212-916-9691 / 212-916-9622; Email:
Marie.P.Healey@nabny.com / NY_Lending_Administration@nabny.com) with copy to
National Australia Bank Limited at 88 Wood Street, London EC2V 7QQ, Attention:
Lending Admin (Facsimile No. +61 1300 859 382; Telephone No. 00 612 9936 4716;
Email: lendingadminlon@eu.nabgroup.com);


(iii)if to a Lender, to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML, and Internet or intranet websites) pursuant to procedures approved
by the Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Loan Party
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written


66

--------------------------------------------------------------------------------





acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c)Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)
Platform.



(i)The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on the Platform.


(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein that is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.


(e)Public Information. The Loan Parties hereby acknowledges that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Loan Party hereby agrees that it will use commercially
reasonable efforts to identify that portion of the materials and information
provided by or on behalf of that Loan Party hereunder and under the other Loan
Documents (collectively, “Borrower Materials”) that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” such Loan Party shall be deemed to have authorized
the Agents and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to such Loan Party or its
securities for purposes of U.S. federal and state securities Laws (provided,
however, that to the extent that such Borrower Materials constitute Information,
they shall be subject to Section 10.12); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (iv) the Agents shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”. Each Public Lender will designate one or more representatives that
shall be permitted to receive information that is not designated as being
available for Public Lenders.


SECTION 10.02 Waivers; Amendments.


(a)No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Administrative Agent or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right remedy, power or privilege. The
rights, remedies, powers and privileges of the Administrative Agent and the


67

--------------------------------------------------------------------------------





Lenders hereunder and under the Loan Documents are cumulative and are not
exclusive of any rights, remedies, powers or privileges that any such Person
would otherwise have.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Loan Party shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.01 for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.15) or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrowers under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 7.01 and (y) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 2.15, any Lender may,
with the consent of the Required Lenders, enforce any rights or remedies
available to it and as authorized by the Required Lenders.


(b)Amendments, Etc. Except as otherwise expressly set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing executed by the applicable Loan Party and the
Required Lenders, and acknowledged by the Administrative Agent, or by the
applicable Loan Party and the Administrative Agent with the consent of the
Required Lenders, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:


(i)extend or increase any Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Article IV or the waiver of any Default shall not constitute an
extension or increase of any Commitment of any Lender);


(ii)reduce the principal of, or rate of interest specified herein on, any Loan
or any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly and adversely affected
thereby (provided that only the consent of the Required Lenders shall be
necessary (x) to amend the definition of “Default Rate” or to waive the
obligation of any Loan Party to pay interest at the Default Rate or (y) to amend
any financial covenant (or any defined term directly or indirectly used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Loan or other Obligation or to reduce any fee payable
hereunder);


(iii)postpone any date scheduled for any payment of principal of, or interest
on, any Loan or any fees or other amounts payable hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment,
without the written consent of each Lender directly and adversely affected
thereby;


(iv)change Section 2.14(b) or Section 2.15 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;


(v)waive any condition set forth in Section 4.01 without the written consent of
each Lender;


(vi)change any provision of this Section or the percentage in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


(vii)release any Loan Party from its guarantee obligations under Section 9 of
this Agreement without the written consent of each Lender; or


68

--------------------------------------------------------------------------------







(viii)change the definition of “Alternative Currency” without the written
consent of each Lender;


provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of the Administrative Agent, unless in writing executed by the
Administrative Agent, the Loan Parties and the Lenders required above.


Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.


In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Parent shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Parent
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within 10 Business Days following receipt of
notice thereof.


SECTION 10.03 Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Parent shall pay (i) all reasonable and documented
out-of-pocket expenses incurred (whether incurred before or after the date
hereof) by the Administrative Agent and its Affiliates (including the reasonable
and documented fees, charges and disbursements of counsel for the Administrative
Agent) in connection with syndication of the Revolving Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement, the Engagement Letter and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement, the Engagement Letter and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.


(b)Indemnification. The Parent shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, each Arranger and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Loan Party) arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Engagement Letter, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto (including preparing a defense in respect of any
such claim, litigation, investigation or proceeding); provided that such
indemnity shall not, as to any Indemnitee, be available


69

--------------------------------------------------------------------------------





to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) result from a claim not involving an act
or omission of any Loan Party and that is brought by an Indemnitee against
another Indemnitee (other than against an Arranger or an Agent in their
capacities as such). Paragraph (b) of this Section shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent or
Related Party thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent or Related Party), as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
Applicable Percentage at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent or Related Party thereof) acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.14(e). The Parent shall indemnify and hold harmless
each Lender in respect of any payment made by such Lender pursuant to this
paragraph (c).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


(e)Payments. All amounts due under this Section shall be payable promptly and in
any event not later than three Business Days after demand therefor.


(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


SECTION 10.04 Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning


70

--------------------------------------------------------------------------------





Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Parent otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:


(A)the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Parent
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Parent or any of the Parent’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable


71

--------------------------------------------------------------------------------





Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.17, 2.18 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Loan Parties, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by any Loan Party and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Loan Party or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Parent or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Loan Parties, the Administrative Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.03(b) with
respect to any payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.02(b)(i)
through (v) that affects such Participant. The Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Sections 2.18(g), 2.18(h) and 2.18(i) (it being understood that the
documentation required under Sections 2.18(g), 2.18(h) and 2.18(i) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.21 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.17 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Parent's request and expense, to use
reasonable efforts to cooperate with the Parent to effectuate the provisions of
Section 2.21(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section


72

--------------------------------------------------------------------------------





10.08 as though it were a Lender; provided that such Participant agrees to be
subject to Section 2.15 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Loan Parties, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Credit Extensions hereunder, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
and so long as the Commitments have not expired or been terminated. The
provisions of Sections 2.16, 2.17, 10.03, 10.15 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the payment in full of the Obligations, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.


(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 10.07 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions


73

--------------------------------------------------------------------------------





of this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section, if and to the extent that the enforceability of any provision
of this Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, then such
provision shall be deemed to be in effect only to the extent not so limited.


SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of any Loan Party
against any and all of the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of any Loan Party may be contingent or unmatured or are owed to
a branch office or Affiliate of such Lender different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Parent and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.


SECTION 10.09 Governing Law; Jurisdiction; Etc.


(a)Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


(b)Jurisdiction. Each Loan Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.


(c)Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or


74

--------------------------------------------------------------------------------





proceeding in any such court.


(d)Service of Process. Enstar (US) Inc. irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Each other Loan
Party irrevocably appoints Enstar (US) Inc. as its agent for service of process
in relation to any proceedings before any courts located in the State of New
York in connection with this Agreement, agrees to maintain Enstar (US) Inc. as
its agent for service of process in the State of New York until the earlier of
(i) the date falling one year after the Commitment Termination Date and (ii) the
date falling one year after the date on which this Agreement and any other Loan
Documents are terminated in accordance with their terms, agrees that failure by
any process agent to notify such Loan Party of the process will not invalidate
the proceedings concerned, and consents to the service of process relating to
any proceedings by a notice given to Enstar (US) Inc. in accordance with Section
10.01. Enstar (US) Inc. hereby irrevocably accepts such appointment. If the
appointment of Enstar (US) Inc. ceases to be effective with respect to any Loan
Party, such Loan Party must immediately appoint a different Person in the State
of New York to accept service of process on the terms set out in this paragraph
(d) on its behalf in the State of New York and, if such Loan Party does not
appoint a process agent within 15 days, such Loan Party authorizes the
Administrative Agent to appoint a process agent for, and at the expense of such
Loan Party. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.


SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.




SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (iv) to any other
party hereto; (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section (or as may otherwise be agreed to in writing by
the Parent), to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to any Loan Party and its obligations, this Agreement or payments
hereunder; (vii) on a confidential basis to (A) any rating agency in connection
with rating any Loan Party or its Subsidiaries or the Revolving Facility, (B)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Revolving Facility or (C)
any insurer or insurance broker in connection with obtaining or obtaining a
quote for credit risk insurance; (viii) with the consent of the Parent; or (x)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section, (B) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than a Loan Party who did not acquire such information
as a result of a breach of this Section or (C) has been or is subsequently
independently conceived or developed by the Administrative Agent,


75

--------------------------------------------------------------------------------





any Arranger or any Lender without reference to or reliance on non-public
Information. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents or any Lender in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Parent or
any of its Subsidiaries relating to the Parent or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent or any of its Subsidiaries; provided that, in
the case of information received from the Parent or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 10.13 PATRIOT Act. Each Lender subject to the PATRIOT Act hereby
notifies the Loan Parties that, pursuant to the requirements of the PATRIOT Act,
it may be required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the PATRIOT Act.


SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate. To
the extent lawful, the interest and charges that would have been paid in respect
of such Loan but were not paid as a result of the operation of this Section
shall be cumulated and the interest and charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender. Any amount collected
by such Lender that exceeds the maximum amount collectible at the Maximum Rate
shall be applied to the reduction of the principal balance of such Loan or
refunded to the applicable Loan Party so that at no time shall the interest and
charges paid or payable in respect of such Loan exceed the maximum amount
collectible at the Maximum Rate.


SECTION 10.15 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.


SECTION 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Loan Parties and their Subsidiaries and any Arranger,
any Agent or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Arranger, any Agent or any Lender has advised or is advising any
Loan Party or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Arrangers, the Agents and the
Lenders are arm’s-length commercial transactions between any Loan Party and its
Affiliates, on the one hand, and the


76

--------------------------------------------------------------------------------





Arrangers, the Agents and the Lenders, on the other hand, (iii) each Loan Party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Arrangers, the Agents and the Lenders each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of its Affiliates, or any other Person; (ii) none of
the Arrangers, the Agents and the Lenders has any obligation to any Loan Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Arrangers, the Agents and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its Affiliates, and none of the Arrangers, the
Agents and the Lenders has any obligation to disclose any of such interests to
any Loan Party or its Affiliates. To the fullest extent permitted by Law, each
Loan Party hereby waives and releases any claims that it may have against any of
the Arrangers, the Agents and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


SECTION 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 10.18 Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in,


77

--------------------------------------------------------------------------------





administration of and performance of the Loans, the Commitments and this
Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, or any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).


[Remainder of page intentionally left blank]




78

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


ENSTAR GROUP LIMITED
as the Parent, as a Borrower and as a Guarantor


By /s/ Douglas Anthony
Name: Douglas Anthony
Title: Group Treasurer


KENMARE HOLDINGS LTD.
as a Borrower and as a Guarantor


By /s/ Duncan Scott
Name: Duncan Scott
Title: Director




ENSTAR (US ASIA-PAC) HOLDINGS LIMITED
as a Borrower and as a Guarantor


By /s/ Clive Paul Thomas
Name: Clive Paul Thomas
Title: Director






ENSTAR HOLDINGS (US) LLC
as a Borrower and as a Guarantor


By /s/ Jennifer Miu
Name: Jennifer Miu
Title: CFO






ENSTAR (US) INC.
as agent for service of process


By /s/ Jennifer Miu
Name: Jennifer Miu
Title: CFO




--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937),
as a Lender




By /s/ Matt Waters
Name: Matt Waters
Title: Associate Director




--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender




By /s/ Samuel Coward
Name: Samuel Coward
Title: VP




--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By /s/ William R. Goley
Name: William R. Goley
Title: Managing Director




--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Lender




By /s/ Doug Kennedy
Name: Doug Kennedy
Title: Director












--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender




By /s/ Hector J. Varona
Name: Hector J. Varona
Title: Executive Director




--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By /s/ Richard Herder
Name: Richard Herder
Title: Managing Director, Financial Institutions Group




--------------------------------------------------------------------------------





ING BANK N.V., London Branch
as a Lender




By /s/ N. Marchant
Name: N. Marchant
Title: Director




By /s/ A. Prosser
Name: A. Prosser
Title: Vice President




--------------------------------------------------------------------------------





LLOYDS BANK PLC,
as a Lender




By /s/ Vijay Chauhan
Name: Vijay Chauhan
Title: Associate Director




--------------------------------------------------------------------------------







NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937),
as Administrative Agent




By /s/ Carole Palmer
Name: Carole Palmer
Title: Associate Director






--------------------------------------------------------------------------------






Schedule 2.01
Commitments and Lenders


Name of Lender
Commitment
National Australia Bank Limited (ABN 12 004 044 937)
$105,000,000
Barclays Bank PLC
$105,000,000
Wells Fargo Bank, National Association
$105,000,000
SunTrust Bank (13/2/67712/DTTP)
$70,000,000
JPMorgan Chase Bank, N.A.
$70,000,000
HSBC Bank USA, National Association
$70,000,000
ING Bank N.V., London Branch
$37,500,000
Lloyds Bank plc
$37,500,000
TOTAL
$600,000,000





--------------------------------------------------------------------------------





Schedule 6.01
Indebtedness


Borrower(s)
Guarantor(s)
Date
Description of Indebtedness
Enstar (EU) Limited
Enstar Group Limited
April 2, 2018
Lease relating to certain premises at One Creechurch Place, London







--------------------------------------------------------------------------------





Schedule 6.02
Liens


None.






--------------------------------------------------------------------------------





Schedule 6.06
Investments


Investing Entity
Date of Investment
Description of Investment
Cavello Bay Reinsurance Limited
June 14, 2018
$50.0 million indirect equity investment in Citco III Limited, a fund
administrator with global operations.



* In addition to the above, Investments include all minority interests in
subsidiaries depicted in the Group Structure Chart of Enstar Group Limited
included as Exhibit E to the Officer’s Certificate of Enstar Group Limited dated
August 16, 2018.






--------------------------------------------------------------------------------







EXHIBIT A


[FORM OF ASSIGNMENT AND ASSUMPTION]




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility), and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned by the Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Each such sale and assignment is without recourse to
the Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.
1.    Assignor:    _________________________________________
_________________________________________
2.    Assignee:    _________________________________________
_________________________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]
3.    Borrowers:    Enstar Group Limited, an exempted company limited by shares
and incorporated in Bermuda, Kenmare Holdings Ltd., an exempted company limited
by shares and incorporated in Bermuda, Enstar (US Asia-Pac) Holdings Limited, a
limited liability company incorporated in England and Wales, and Enstar Holdings
(US) LLC, a limited liability company formed in the State of Delaware
4.
Administrative Agent:    National Australia Bank Limited, as the Administrative
Agent under the Credit Agreement

5.
Credit Agreement: The $600,000,000 Revolving Credit Agreement dated as of August
16, 2018 among the Borrowers identified in item 3 above, the Guarantors parties
thereto, the Lenders parties thereto, and National Australia Bank Limited as
Administrative Agent.











--------------------------------------------------------------------------------





6.    Assigned Interest:


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
$
$
%
$
$
%
$
$
%









--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:_________________________________
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]


By:_________________________________
Name:
Title:


Consented to and Accepted:


National Australia Bank Limited,
as Administrative Agent


By: _________________________________
Name:
Title:
[Consented to:1


ENSTAR GROUP LIMITED
By: ________________________________
Name:
Title:]






















1 To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.




--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1Assignor. the Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2Assignee.2 UK Tax Confirmation to be included if the Assignee comes within
(a)(ii) of the definition of “UK Qualifying Lender”. the Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.04 of the Credit Agreement (subject to such consents, if any, as may
be required thereunder), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




2 UK Tax Confirmation to be included if the Assignee comes within (a)(ii) of the
definition of “UK Qualifying Lender”.




--------------------------------------------------------------------------------







EXHIBIT B-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enstar Group Limited as parent, borrower and guarantor, each
of Kenmare Holdings Limited, Enstar (US Asia-Pac) Holdings Limited and Enstar
Holdings (US) LLC as a borrower and a guarantor, National Australia Bank Limited
as administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided in this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]




--------------------------------------------------------------------------------





EXHIBIT B-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enstar Group Limited as parent, borrower and guarantor, each
of Kenmare Holdings Limited, Enstar (US Asia-Pac) Holdings Limited and Enstar
Holdings (US) LLC as a borrower and a guarantor, National Australia Bank Limited
as administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT B-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enstar Group Limited as parent, borrower and guarantor, each
of Kenmare Holdings Limited, Enstar (US Asia-Pac) Holdings Limited and Enstar
Holdings (US) LLC as a borrower and a guarantor, National Australia Bank Limited
as administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]




--------------------------------------------------------------------------------





EXHIBIT B-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Enstar Group Limited as parent, borrower and guarantor, each
of Kenmare Holdings Limited, Enstar (US Asia-Pac) Holdings Limited and Enstar
Holdings (US) LLC as a borrower and a guarantor, National Australia Bank Limited
as administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]




--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF GUARANTOR JOINDER AGREEMENT]




GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [            ],
201[    ], among Enstar Group Limited (the “Parent”), [Insert name of each New
Guarantor], a [Insert jurisdiction and type of organization for each New
Guarantor] (each, a “New Guarantor”), and National Australia Bank Limited, as
administrative agent (the “Administrative Agent”).
The Parent, the Borrowers, the existing Guarantors party thereto, the Lenders
party thereto and the Administrative Agent are parties to a credit agreement
dated as of August 16, 2018 (as amended, supplemented and otherwise modified and
in effect from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Commitments and Loans from time to
time to the various Borrowers thereunder, and the Parent is required to cause
each New Guarantor to become a Guarantor under the Credit Agreement pursuant to
the terms of Section 5.16 of the Credit Agreement. Upon execution of this
Agreement by each of the Parent, each New Guarantor and the Administrative
Agent, (x) each New Guarantor shall be a party to the Credit Agreement and shall
constitute a “Guarantor” for all purposes thereunder and under each other Loan
Document with the same force and effect as if originally named in the Credit
Agreement as a Guarantor, (y) each reference to the “Guarantors” or the “Loan
Parties” in the Credit Agreement and in all other Loan Documents shall, from the
date hereof, be deemed to include each New Guarantor and (z) each New Guarantor
hereby agrees to be bound by all the obligations of a Guarantor under the Credit
Agreement and all the other Loan Documents. Without limiting the generality of
the foregoing, each New Guarantor hereby (i) makes and undertakes, as the case
may be, each covenant, waiver, representation and warranty made by the other
Guarantors pursuant to the Credit Agreement and any other Loan Document, each of
which is hereby incorporated by reference, and agrees to be bound by all
covenants, waivers, agreements and obligations of the other Guarantors pursuant
to the Credit Agreement and any other Loan Document and (ii) represents and
warrants that such New Guarantor has duly executed and delivered this Agreement
and that this Agreement constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that no New Guarantor may assign any of its
rights, obligations or interest hereunder except as permitted by the Credit
Agreement. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.












--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Guarantor and the Parent have caused this Guarantor
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.
 
 
 
 
NEW GUARANTORS:
 
[NAME OF NEW GUARANTOR]
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
PARENT:
 
ENSTAR GROUP LIMITED
 
 
By:
 
 
 
 
Name:
 
 
Title:







Accepted and agreed:
 
NATIONAL AUSTRALIA BANK LIMITED,
as Administrative Agent
 
 
By:
 
 
 
Name:
 
 
Title:

 






